Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 1 of 137 PageID #: 13




             EXHIBIT A
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 2 of 137 PageID #: 14




   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ARTHUR J. GALLAGHER & CO.,                     )
                                               )
                          Plaintiff,           )
                                               )
      vs.                                      )   Civil No. ____________
                                               )
ALLIANT INSURANCE SERVICES,                    )
INC., AND STONE POINT CAPITAL,                 )
LLC,                                           )
                                               )
                          Defendants.          )

                            VERIFIED COMPLAINT

      Plaintiff Arthur J. Gallagher & Co. (“Gallagher” or “Plaintiff”), by and

through its attorneys, for its Verified Complaint against Defendants Alliant

Insurance Services, Inc. (“Alliant”) and Stone Point Capital, LLC (“Stone Point”

and with Alliant, collectively, “Defendants”), hereby alleges with knowledge as to

itself and on information and belief as to all other matters, as follows:

                           NATURE OF THE ACTION

      1.     Gallagher brings this action to hold Alliant and its private equity

owner and managers accountable for their multiple and ongoing unlawful attacks

on Gallagher’s business and client base, which include illegally poaching

employees and clients, stealing confidential information, and copying of Gallagher

documents and rebranding them as Alliant’s. To date, Defendants have unlawfully

taken 39 employees and in excess of 80 clients from Gallagher, all as part of a



                                           1
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 3 of 137 PageID #: 15




long-standing and ongoing illicit scheme to steal new business rather than grow it

through legitimate means.

      2.    Alliant is an insurance brokerage firm and a direct competitor of

Gallagher. Stone Point is the private equity firm that owns Alliant and takes an

active (and compensated) role in Alliant’s management, including in Alliant’s

practice of making aggressive raids on its competitors, which it euphemistically

calls “add-on acquisitions.”     Of course, they are not acquisitions, because

Gallagher and not the employees own the books of business. Indeed, it many cases

Gallagher had already acquired the business from the employees, paying the

employees significant funds for the purchase. In addition, Stone Point funnels

capital into Alliant that is used to fund the raids. This capital allows Alliant to

offer outsized compensation packages to employees of Gallagher and other

competitors in order to induce them to breach their fiduciary and contractual duties

(including valid restrictive covenants) for the benefit of Defendants. Stone Point

currently holds three of the eight seats on Alliant’s Board of Directors, oversees

and manages Alliant’s benefits plans, and is paid an annual fee, worth millions of

dollars, to “provide management services to Alliant.”

      3.    Defendants’ conduct here is particularly brazen. Earlier this year,

Alliant approached Gallagher with a threat couched as an offer: sell Alliant the

books of business it covets, or face the consequences. When Gallagher refused



                                         2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 4 of 137 PageID #: 16




Alliant’s “offer,” the consequence Gallagher faced, and continues to face, was a

large-scale raid on Gallagher’s personnel and Gallagher’s clients, conducted in

blatant disregard for, and actively inducement to violate, the fiduciary and

contractual duties those personnel owed to Gallagher.

      4.    By now, this Court is familiar with Alliant’s unlawful tactics. A little

over fourteen months ago, in a case captioned Mountain West Series of Lockton

Companies, LLC v. Alliant Insurance Services, Inc., No. 2019-0226-JTL (Del. Ch.

2019), Vice Chancellor J. Travis Laster issued a comprehensive 57-page opinion in

which he found that Alliant “engineered” and “coordinate[d]” a sweeping raid

against another competitor, known as Lockton. See Mt. West Series of Lockton

Cos., LLC v. Alliant Ins. Servs., No. 2019-0226-JTL, 2019 WL 2536104, at *1

(Del. Ch. June 20, 2019) (the “Lockton Opinion”).

      5.    In the Lockton Opinion, Vice Chancellor Laster found that Alliant

induced Lockton employees to breach their contracts and initiate a “full-court

press” to solicit Lockton’s clients. Id. The Court found, among other things, that

Alliant, with the assistance of its outside counsel, were responsible for “secretive

and underhanded behavior in violation of contractual obligations and legal

requirements” and for attempting to “mask their activities under a façade of

compliance measures and through misleading representations and averments.” Id.

at *22 (emphasis added).



                                         3
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 5 of 137 PageID #: 17




        6.   As a result of these findings, Vice Chancellor Laster issued a

preliminary injunction enjoining Alliant, along with its affiliated entities, (i) from

soliciting or servicing the clients and prospects Alliant targeted in the Lockton

raid—including those clients that had already switched to Alliant; and (ii) from

soliciting Lockton employees, members, or consultants to leave Lockton and come

work at Alliant. Id. at *24-25. Subsequently, on January 7, 2020, this Court

entered a permanent injunction against Alliant, which remains in effect today,

prohibiting Alliant from much of this same behavior (the “Lockton Injunction”).

Lockton, No. 2019-0226-JTL (Del. Ch. Jan. 7, 2020).1 Stone Point owned and

managed Alliant throughout the Lockton litigation. In fact, the same three Stone

Point principals have sat on Alliant’s Board of Directors since at least August

2017.

        7.   Gallagher brings this action in this Court because Alliant and Stone

Point remain un-chastened in the face of the Lockton Opinion.            Despite the

Lockton Injunction, Defendants have simply tweaked their playbook (the

“Playbook”) so that Alliant can continue pursuing its illicit conduct.




1
       Pursuant to the Lockton Injunction, Alliant irrevocably consented to the
jurisdiction of this Court for a period of four years in connection with
“implementation and enforcement of” and “resolving any and all disputes related
to compliance” with the Lockton Injunction. Lockton, No. 2019-0226-JTL, ¶ 5
(Del. Ch. Jan. 7, 2020). This lasts through June 2023.


                                          4
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 6 of 137 PageID #: 18




      8.     Gallagher is the latest target.      In contrast to Lockton, however,

Alliant’s raid on Gallagher has built gradually since at least December 2019. Over

the course of the past ten months, and up through today, Gallagher has been forced

to play whack-a-mole as Alliant targets Gallagher offices and practice groups

across the country and continues to steal Gallagher’s employees and clients away,

resulting in lawsuits across the United States.

      9.     This past January 2020, during the early stages of the raid and just

days after this Court entered the Lockton Injunction (which made clear that this

Court would not tolerate Alliant’s illegal raids on competitors), Defendants

strategically decided to file, and Alliant then proceeded to file, a certificate of

conversion pursuant to Section 266 of the Delaware General Corporation Law to

un-incorporate from Delaware and re-incorporate in California (the “Certificate of

Conversion”). This move was a transparent gambit to avoid this Court, which had

unequivocally found Alliant’s conduct to be unlawful.

      10.    Alliant’s raid on Gallagher has had a snowball effect that has caused,

and continues to cause to this day, very real harm to Gallagher. The raid is

comprehensive in scope and designed to gradually strip Gallagher of its producers

and employees (each a “Targeted Employee” and, collectively, the “Targeted




                                          5
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 7 of 137 PageID #: 19




Employees”), 2 divert key client relationships, and misappropriate confidential

information about clients and business strategies from Gallagher to Alliant. This

conduct cannot be justified under the guise of healthy competition. Rather, Alliant

has carried out these attacks in bad faith, after Gallagher rebuffed Alliant’s

coercive “offer,” by unlawfully inducing the Targeted Employees to breach the

clear terms of their valid and binding employment agreements (the “Agreements”),

as well as their fiduciary duties to Gallagher.

      11.    So far, Alliant has executed multiple attacks on Gallagher, resulting in

significant disruption to Gallagher’s client base and business. More information

about these attacks—along with new ones that are still in the planning and

solicitation stages—has come to light in the days leading up to the filing of this

Complaint. There is no reason to think that Defendants are going to stop their

unlawful conduct any time soon.           In fact, such “leveraged” or “add-on”

acquisitions are integral to Stone Point and Alliant’s plan for growth.

      12.    In these attacks, the Targeted Employees (both producers and

employees) have breached their duties to and Agreements with Gallagher and

joined Alliant. Their departures are highly synchronized. For the most part, the

Targeted Employees do not provide any notice to Gallagher, whether or not



2
      A current list of the 39 Targeted Employees can be found below. (See infra
pp. 41-42 (Figure 2).)


                                           6
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 8 of 137 PageID #: 20




contractually mandated.      Instead, the Targeted Employees resign “effective

immediately” and then commence (or perhaps continue) a single-minded campaign

to solicit Gallagher’s clients to Alliant. The lack of proper notice to Gallagher is

calculated to maximize the disruption to Gallagher’s business and facilitate the

immediate solicitation of business away from Gallagher.

      13.    The circumstances make clear that Alliant’s attacks are planned well

in advance, the result of serious breaches of fiduciary duty by the Targeted

Employees.    In one recent example, after the resignation of senior Gallagher

producers, subordinate Targeted Employees were instructed to fill out online job

applications on Alliant’s website. Then, within minutes, they received a call from

an Alliant administrator who was already familiar with their job title and

confidential salary information. Within minutes after that, they had job offers in

hand, with no background checks and no requests for references.

      14.    Prior to and once at Alliant, the Targeted Employees violate the clear

terms of the non-solicitation provisions in their Agreements with Gallagher,

soliciting clients to transition business to Alliant and soliciting colleagues to work

for Alliant. The Targeted Employees also violate provisions in their contracts

regarding the use and misuse of confidential information, often sending Gallagher

documents to their own personal email accounts that contain confidential




                                          7
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 9 of 137 PageID #: 21




information about client accounts and business strategies, which Alliant then uses

for its own benefit.

      15.    These egregious and unlawful acts are all part and parcel of what has

become the Playbook. That Playbook has been tweaked and refined over the years,

but at its core has remained largely the same, and continues to include what Vice

Chancellor Laster in the Lockton Opinion recognized as reprehensible—and even

fraudulent—instructions, actions, and behavior in clear derogation of the law.

Indeed, the Playbook is premised upon the fact that Alliant will break the law (and

induce others to do the same), but the return on investment from that unlawful

activity is greater than the price that Alliant will likely have to pay in litigation and

that Stone Point will likely have to contribute in equity influx.

      16.    As detailed in a recent publication of The Insurer, over the course of

the last 24 months, Alliant has been sued more than a dozen times—in

jurisdictions across the United States—by competitors for raids that follow this

same Playbook. Gallagher is the latest target:




                                           8
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 10 of 137 PageID #: 22




              Figure 1. Alliant’s Raids Over The Last 24 Months




Throughout this 24-month period, Stone Point has had the same three principals on

Alliant’s Board of Directors.




                                       9
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 11 of 137 PageID #: 23




      17.    Indeed, Stone Point cannot credibly claim ignorance of Alliant’s

unlawful and litigation-generating behavior.       In January 2019, Alliant raised

significant money from Stone Point, which Alliant’s Chairman and Chief

Executive Officer, Tom Corbett, said would allow Alliant to “enter this exciting

new stage in our growth strategy.” As detailed in Figure 1 above, that “growth

strategy” involved the raids of at least nine different competitors in the months that

followed, including Gallagher.

      18.    Publicly available information points directly to Stone Point as an

active participant in Alliant’s management and, more specifically, in the raid

strategy that this Court has deemed to be illegal. For example, in a publicly

available audited financial statement, Alliant acknowledged that, as part of Stone

Point’s acquisition of Alliant in 2015, “Alliant entered into a monitoring

agreement” with affiliates of Stone Point (and another private equity company that

was previously a minority owner), whereby those entities would “provide

management services to Alliant” in exchange for a multimillion dollar “monitoring

fee,” paid by Alliant.

      19.    On its website, Stone Point expressly advertises that it assists Alliant’s

management with “all material add-on acquisitions” and Tom Corbett, Alliant’s

CEO, states that “[t]he resources and support Stone Point has provided have been

essential to Alliant’s success as we have actively grown our organization and



                                          10
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 12 of 137 PageID #: 24




expanded our offerings.” Gallagher also understands, based on a September 3,

2020 call between an Alliant executive and a current Gallagher employee, that

Stone Point and Alliant coordinate closely to ensure that Alliant has the cash and

stock it needs to execute its targeted slate of leveraged hires.

      20.    What remains clear is that Defendants are utterly undeterred by the

devastating legal and factual findings in the Lockton Opinion and persist in wanton

disregard of the Court’s admonishment of Alliant’s unlawful conduct. Indeed,

some of the very same Alliant employees whose conduct formed the basis of the

Lockton Opinion—among others, Alliant executive Peter Arkley 3 —are now

attacking Gallagher by brazenly engaging in the exact same conduct.

      21.    In this case, to date, Alliant has successfully poached a total of 39

Targeted Employees from Gallagher, solicited scores of Gallagher clients, and

diverted the brokerage, consulting, or benefits business of dozens of those clients,

stripping Gallagher of longstanding client and employee relationships and the

cross-selling and growth opportunities that inherently come with them.          The

precise revenue lost or at risk because of Defendants’ ongoing unlawful conduct



3
      Arkley is a senior executive at Alliant who helped devise the Playbook, and
used it in the raid on Lockton in March 2019. Following the raid, Arkley sent a
group text message to the new hires, congratulating them on having “established a
business in 3 ½ days” and encouraging them to “keep going!!!!!” As Vice
Chancellor Laster observed, “[t]he Former Employees did as they were asked.”
Lockton, 2019 WL 2536104, at *8 (emphasis added).


                                           11
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 13 of 137 PageID #: 25




cannot, at this time, be readily quantified, but easily rises to the level of tens of

millions of dollars.

      22.    The ongoing solicitation of Gallagher clients and employees is also

causing further irreparable harm, including, but not limited to, the harm caused by

the diversion of resources and management time away from focusing on

Gallagher’s business. Alliant’s incessant raiding activity brings with it uncertainty,

confusion, and stress, including with respect to Gallagher employees’ job security

and morale. These are very real issues Gallagher is facing at this very moment

because of Alliant’s ongoing illegal conduct.

      23.    Gallagher is now engaged in litigation on multiple fronts with various

Targeted Employees who have breached their fiduciary and contractual duties to

Gallagher in connection with their departures to Alliant. When named as parties to

such actions, Alliant has objected to being sued in the local jurisdiction, arguing

“forum shopping.” This objection is not only wrong, but smacks of Defendants’

bad faith. To be clear, Alliant was a Delaware corporation when its raid on

Gallagher began and it filed the Certificate of Conversion in order to facilitate that

raid, which continues to this day. Meanwhile, Stone Point—which owns and

manages Alliant, made significant equity investments in Alliant in 2015 and 2019,

and has been integral to the growth strategy of Alliant—remains a Delaware

limited liability company.



                                         12
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 14 of 137 PageID #: 26




      24.    It is time for Defendants’ gamesmanship to stop. Gallagher brings

this action before the Court of Chancery, pursuant to its powers to hear all matters

and causes in equity and related claims, in order to put an end to Defendants’

intentional and unlawful inducement of Gallagher’s employees to breach their

fiduciary and contractual obligations to Gallagher and Defendants’ related theft of

Gallagher’s client relationships and confidential information.

      25.    Through this action, Gallagher seeks an order preliminarily and

permanently enjoining Defendants’ unlawful conduct from proceeding further.

Gallagher also seeks to recover damages for the quantifiable injuries that

Defendants have already caused, and that Gallagher may continue to suffer as a

direct and proximate result of Defendants’ bad acts.

                                    PARTIES

      26.    Plaintiff Gallagher is a Delaware corporation, with its principal place

of business in Rolling Meadows, Illinois. Gallagher is one of the largest insurance

brokers in the world. It also provides health and welfare consulting services,

including employee benefits insurance, retirement plans, and administrative

services. Gallagher operates brokerage offices and businesses across the United

States, including in Florida, Texas, California, Georgia, and the District of

Columbia.




                                         13
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 15 of 137 PageID #: 27




      27.    Defendant Alliant changed its residence partway through the actions

that give rise to this suit. Until January 31, 2020 at 7:59 a.m. EST, Alliant was a

Delaware corporation. In January 2020, and just days after this Court entered the

Lockton Injunction, Alliant filed a Certificate of Conversion, moving its state of

incorporation from Delaware to California. Effective January 31, 2020 at 8:00

a.m. EST, Alliant became, and now is, a California corporation. Alliant’s principal

place of business is in Newport Beach, California.

      28.    Defendant Stone Point is a Delaware limited liability company, with

its principal place of business in Greenwich, Connecticut. Stone Point is a private

equity firm that invests in businesses within the global financial services industry,

including those in the insurance distribution and services sector. In 2015 and 2019,

Stone Point invested significant amounts of capital in Alliant, and has maintained a

controlling interest in Alliant since 2015. Additionally, three members of Stone

Point sit on Alliant’s eight-person Board of Directors.

                                 JURISDICTION

      29.    The Court of Chancery has subject matter jurisdiction pursuant to 10

Del. C. 341, which empowers the Court “to hear and determine all matters and

causes in equity.” The Court has subject matter jurisdiction over Gallagher’s

remaining damages claims pursuant to the clean-up doctrine.




                                         14
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 16 of 137 PageID #: 28




      30.    The Court has jurisdiction over Stone Point, which is a limited

liability company duly organized and existing under the laws of Delaware, and is

therefore subject to the Delaware courts’ general jurisdiction.

      31.    The Court has jurisdiction over Alliant because it was a Delaware

corporation at the time of much of the conduct giving rise to this suit, and further

due to the substantial connections between Alliant’s, and its co-conspirator Stone

Point’s, tortious conduct and Delaware. Such connections include Stone Point’s

equity investments in Alliant in 2015 and 2019, which Alliant and Stone Point

used to finance the hostile raid against Gallagher, and Alliant’s filing of a

Certificate of Conversion on January 29, 2020 with the Delaware Secretary of

State. The Certificate of Conversion was filed days after the Lockton Injunction,

in a clear move by Alliant to avoid any future exposure to judicial scrutiny in

Delaware, whose courts have already found Alliant’s actions to be unlawful.

Additionally, Alliant would later use the Certificate of Conversion as part of its

effort to induce the Targeted Employees to violate their Agreements.

                          FACTUAL ALLEGATIONS

I.   STONE POINT ACQUIRES OWNERSHIP OF ALLIANT

      32.    By at least 2005, Stone Point had begun analyzing Alliant and the

insurance brokerage industry.     On its website, Stone Point advertises that it




                                         15
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 17 of 137 PageID #: 29




“studied Alliant extensively,” even before Alliant’s leveraged buyout in 2005, and

continued to “track[]” Alliant in the years that followed.

      33.    Then, on August 14, 2015, investment funds managed by an affiliate

of Stone Point, along with preexisting employee owners and investment funds

managed by another private equity fund, acquired 100% of the ownership interest

of Alliant pursuant to an agreement and plan of merger (the “Stone Point Merger”).

      34.    In connection with the Stone Point Merger, Alliant entered into a

monitoring agreement with affiliates of Stone Point and another private equity

firm, under which Stone Point and the other private equity firm “provide

management services to Alliant.” Pursuant to the agreement, Stone Point is paid a

monitoring fee worth millions of dollars annually.

      35.    On its website, Stone Point advertises that it plays an active role in

Alliant. Stone Point expressly states that it “assists [Alliant’s] management with

all material add-on acquisitions” and helps Alliant “evaluate business line

expansion opportunities and alternative distribution strategies.” Stone Point is not

a passive investor in Alliant. Rather, it is intimately involved in building and

supporting Alliant’s growth strategy, including through the illegal attacks directed

at Gallagher (among many others).

      36.    Indeed, Stone Point has “led the process for all of Alliant’s financings

since the initial investment in 2015.” And, as Alliant’s CEO, Tom Corbett, has



                                          16
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 18 of 137 PageID #: 30




explained, Stone Point has provided Alliant with “the resources and support” that

“have been essential to Alliant’s success as [Alliant has] actively grown [its]

organization and expanded [its] offerings.” Gallagher understands, based on a

September 3, 2020 call between an Alliant executive and a current Gallagher

employee, that Stone Point actively participates in Alliant’s acquisitions, providing

the cash Alliant needs to offer multi-year, guaranteed contracts to prospective hires

and the stock that will allow poached employees to participate in an eventual exit

transaction and make millions of dollars in the process.

      37.    Moreover, three Stone Point principals occupy three of the eight seats

on Alliant’s Board of Directors. In that capacity, the three Stone Point principals

play an integral role in Alliant’s management, growth, and employee retention.

      38.    For example, one benefit offered to Alliant employees, including the

Targeted Employees here, is the ability to invest in a pre-tax 401(k) plan

administered pursuant to ERISA. Alliant’s Board of Directors, including the three

Stone Point principals, control and manage the operation and administration of

Alliant’s 401(k) plan. Alliant’s Board of Directors also has direct oversight and

knowledge of Alliant’s business development and growth strategy—including the

Playbook that Alliant has used for years to carry out its illegal raids, including

against Gallagher.




                                         17
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 19 of 137 PageID #: 31




II.   STONE POINT AND ALLIANT DEVELOP THEIR PLAYBOOK

      39.    Rather than fairly compete with Gallagher and other insurance brokers

in the market, Alliant, working in connection and with oversight from Stone Point,

has implemented in recent years a rapid growth strategy through “leveraged hires.”

Alliant engages in raids that intentionally and unlawfully violate the plain terms of

the employment agreements of its competitors and make Alliant flush with clients

and information it otherwise would not have at its disposal. Rather than play by

the rules, Stone Point and Alliant wantonly break them.

      40.    Because of the inherent and often blatantly illegal nature of these

raids, more than a dozen lawsuits have been filed by various competitors against

Alliant over the past 24 months. (See supra pp. 9 (Figure 1).) For each raid,

Alliant tweaks the Playbook slightly in an attempt to evade being held accountable.

That said, each raid shares the same core elements, detailed by this Court in the

Lockton Opinion.

      41.    First, Alliant identifies and targets producers and other employees at

competitor brokers that it believes procure or service a sizeable “block of business”

(each a “Targeted Hire” and, collectively, the “Targeted Hires”). Through various

forms of outreach—LinkedIn connections and messaging, Facebook, friends or

family that work at Alliant, and, more recently, third-party recruiting firms—

Alliant makes initial contact with the Targeted Hires in an effort to gauge their



                                         18
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 20 of 137 PageID #: 32




interest. When speaking with a producer or management-level employee, Alliant

asks, as an initial gatekeeping question, about the size of the business the Targeted

Hire manages at the competitor and how much of that business can be brought over

to Alliant. Alliant makes clear that employment is conditioned upon the ability to

immediately divert a sizeable chunk of client relationships to Alliant. Alliant

knows that the Targeted Hires are subject to employment agreements that restrict

client and employee solicitations and diversions. In fact, Alliant likewise uses

similar non-solicitations agreements in its business for producers.

      42.    Next, Alliant engages and pitches the Targeted Hire via a series of

telephone calls, text messages, and in-person meetings. During these interactions,

Alliant provides the Targeted Hire with information about Alliant as well as term

sheets containing financial and compensation structures. Typically, Alliant also

offers the Targeted Hire equity to further induce the Targeted Hire to betray his or

her current employer. At the same time, the Targeted Hire is expected to provide

detailed confidential information to Alliant about the clients he or she manages.

      43.    Gallagher understand that the Targeted Hire is judged not on his or

her value, thoughts, skills, or ability to grow Alliant’s existing business, but rather

on the size and portability of the business he or she manages and can bring over to

Alliant.




                                          19
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 21 of 137 PageID #: 33




      44.   During this same period, Alliant moves purposefully to create the

illusion of compliance with the law. Alliant will require the Targeted Hire to

execute a so-called Prospective Employee Departure Protocol (“PEDP”). The

PEDP is signed by the Targeted Hire while he or she is still working at his or her

former employer (i.e., Alliant’s competitor).    The PEDP contains a series of

statements, representations, and obligations that the Targeted Hire agrees to abide

by in connection with his or her discussions with Alliant regarding potential future

employment. For example, the document provides that the Targeted Hire will not

take or use any confidential information from its current employer and will not

provide Alliant with any such information. It also purports to require that the

Targeted Hire, “[i]rrespective of your job title and responsibilities and whether or

not you owe any legal duties or obligations to your current employer,” perform his

or her obligations under his or her current employment agreement. To be clear, the

PEDP is completely self-serving; Alliant knows that it will likely encounter

lawsuits because of the unlawful nature of its raids and, when that day comes,

Alliant hoists the PEDP as sword and shield against the consequences of the illicit

conduct it induced. The PEDP also confirms that the conduct engaged in by the

Targeted Employees is wrongful, by purportedly prohibiting such conduct. Yet

when the Targeted Hires engage in such conduct, Alliant not only fails to take




                                        20
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 22 of 137 PageID #: 34




action or notify the prior employer, but actively encourages and rewards such

misconduct.

      45.     Alliant also works with the Targeted Hire to coordinate the scope and

logistics for the raid. This includes working with the Targeted Hire, while he or

she is still at the former employer, to identify other colleagues that Alliant and the

Targeted Hire can—directly or indirectly—solicit to come to Alliant. In addition,

Alliant provides the Targeted Hire with instructions on how to carry out the raid.

This includes coordinating details regarding the date and process for the

resignations, which are strategically designed to occur suddenly in order to

maximize disruption and at times to maximize client movement. This process and

preparation can take weeks or even months.

      46.     Then, on a strategically determined date, the raid that has been

privately schemed becomes public. The instruction from Alliant to the Targeted

Hires is clear:    (i) resignations, regardless of contractual obligations to the

contrary, are to be “effective immediately”; and (ii) upon resigning, the Targeted

Hire is to immediately devote all time and effort to making good on his or her

promise to transition the competitor’s clients to Alliant.      Before leaving, the

Targeted Hire often steals confidential information, which Alliant then uses for its

own benefit and to unfairly compete with the raided competitor, by, for example,




                                         21
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 23 of 137 PageID #: 35




soliciting and immediately servicing Gallagher’s clients that Alliant and the

Targeted Hire have already positioned and prepared for the move to Alliant..

      47.   Finally, Alliant makes sure that it has jobs—identical jobs—waiting

for the Targeted Hire’s team once the raid goes public. Similar to the PEDP, the

online application process for these jobs is a ruse. The Targeted Hire’s colleagues

are instructed to apply for a job on Alliant’s website and then are immediately

contacted by Alliant and offered a job, without any formal interviews or

references, for an amount that is above what he or she is currently being paid. As

Vice Chancellor Laster observed, this process is nothing more than “a sham that

Alliant and its counsel created for purposes of litigation.” Lockton, 2019 WL

2536104, at *18 (emphasis added). Like the PEDP, the process creates the façade

of propriety, however thin that may be.

      48.   The coda to this story is all-too familiar: the competitor has been

seriously harmed by Alliant’s sudden theft of its producers and employees along

with large books of business and confidential information, and therefore brings suit

against Alliant. Alliant fully expects that the lawsuit is coming, and has worked

for years with its go-to outside law firm to prepare for the litigation.       This

preparation includes, among other things, (i) the Targeted Hires executing PEDPs;

(ii) having a forensic team review the devices of the Targeted Hires to remove

information that might be associated with the former employer; and (iii) compiling



                                          22
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 24 of 137 PageID #: 36




self-serving declarations that lay out these measures and try to explain away what

appears to be all too coincidental. To support its version of the events, Alliant

coaches the Targeted Hires to tell a story about why they left their old jobs and

why their actions do not violate the plain terms of their ongoing restrictive

covenants. In their declarations, the lawyers echo this story. As Vice Chancellor

Laster aptly observed: “For a company that claims it was not doing anything

wrong, Alliant expended a great deal of effort trying to cover it up.” Id. at *18.

      49.    Even when Alliant is sued by a competitor, whose office and business

it just attacked, Alliant gets to keep what it really wants: unlawfully obtained

clients, business, employees, and confidential information that it can and does use

to its advantage for years to come. In the end, Alliant wins.

      50.    As Alliant recently assured one Targeted Hire at Gallagher: The

Playbook has “never failed.”

III. DEFENDANTS EXECUTE THE PLAYBOOK ON GALLAGHER

      A.      The Targeted Employees

      51.    In total, to date, Alliant has successfully executed the Playbook on 39

Targeted Employees at Gallagher. Seven of those were producers at Gallagher; 32

of them were employees who worked alongside those producers.

      52.    The current list of Targeted Employees is: Frank Albrecht, Bilal

Ashraf, Rosemary Bruscino, Todd Burke, Spencer Brush, Jacklyn Concannon,



                                          23
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 25 of 137 PageID #: 37




Derek Conway, Robyn Demchak, Ken Evelyn, Jared Finney, Dave Ghirardini,

Theresa Graf, Craig Hamakawa, Eileen Hand, Bernadette Heater, Lisa Kavanagh,

Gretchen Lambourne, Cheryl Lonergan, Michael Machette, Maria Maldonado,

Sierra Maldonado, Linda Midyett, Steven Pierce, Cindy Perkins, Kristina Phillips,

Brandi Price, John Quinlan, Amanda Ruemke, Brian Selna, Donald Tarantino,

Salvatore Tarantino, Taylor Tarantino, Abby Thalachelloor, Pamela Tyrone, Cheri

Veltman, Trinita Washington, Clay Williams, Elsa Wong, and Michelle Zabit.

(See infra pp. 41-42 (Figure 2).)

      53.   The Targeted Employees include some of Gallagher’s most-valued

producers, who had long terms of service at Gallagher and serviced some of its

biggest and most important clients in key business sectors. These producers were

responsible for fostering and maintaining relationships with key decision-makers at

Gallagher’s clients, who in turn had authority to choose—and to switch—brokers.

The producers have significant connections within Gallagher and strong teams of

Gallagher employees working under them. Some, like Don Tarantino and Michael

Machette in San Francisco, have unique cross-selling capabilities or books of

business. Importantly, Gallagher acquired the books of business and/or insurance

agencies of these producers, paying the producers millions for the clients and for

contractual restrictions protecting the clients, whom Alliant is stealing away

without any consideration to Gallagher.



                                          24
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 26 of 137 PageID #: 38




      54.    The Targeted Employees also have access to some of Gallagher’s

most important confidential information about clients and business strategies,

which Gallagher has amassed over the years at considerable cost. This includes,

among many other things, confidential information about the client’s insurance

preferences and needs, pricing and coverage requirements, risk appetite,

satisfaction, premiums, deductibles, collateral levels, commission arrangements,

loss history, and renewal dates.

      55.    In short, the Targeted Employees, as a whole, are uniquely situated to

subvert the interest of Gallagher. Alliant knows this, based on the Playbook and its

years of experience conducting unlawful raids on competitors just like Gallagher,

and Alliant takes advantage of this.

      B.     The Relevant Contracts

      56.    Most of the Targeted Employees entered into Agreements when they

joined Gallagher.4 The Agreements contain similar terms and conditions, which

align with brokerage industry norms.         For example, the Agreements contain

clauses barring solicitation of clients and employees (“Non-Solicitation Clauses”)

and provisions protecting confidential information.      Most of the Agreements

contain provisions requiring that the Targeted Employee furnish a copy of his or

her Agreement to a prospective new employer before beginning any new


4
      Four of the Targeted Employees did not execute employment agreements.


                                        25
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 27 of 137 PageID #: 39




employment in the insurance, benefits, or wealth management industries. Most

also contain notice provisions requiring that the Targeted Employee provide some

form of notice to Gallagher before leaving (usually 21 days). And most contain

provisions recognizing the Targeted Employees’ fiduciary duties to Gallagher.5

      57.    More specifically, most of the Agreements contain Non-Solicitation

Covenants that clearly prohibit the Targeted Employees from, for two years after

leaving Gallagher, soliciting Gallagher’s employees or clients, along with

restrictive covenants that prohibit the Targeted Employees from misappropriating

Gallagher’s confidential information.

      58.    For example, the Targeted Employees agree to the following language

with respect to soliciting, either directly or indirectly, their co-workers to leave

Gallagher:

             Employee recognizes that employees of the Company are
             a valuable resource of the Company. Accordingly,
             during Employee’s employment with the Company,
             Employee will not, directly or indirectly solicit, induce,
             entice or recruit any employee of the Company to leave
             their employment with the Company. In addition, for a
             period of two (2) years following the termination of
             Employee’s employment with the Company for any
             reason whatsoever, Employee will not directly or
             indirectly, solicit, induce or recruit any employee of the



5
       This section of the Complaint uses model language from the Agreements of
the Targeted Employees in Texas. The language varies across the Agreements, but
largely tracks the language referenced herein.


                                        26
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 28 of 137 PageID #: 40




             Company who has been provided Confidential
             Information to leave the employ of the Company.

      59.    Most of the Targeted Employees also agree to the following language

prohibiting them from servicing clients and soliciting, either directly or indirectly,

one of Gallagher’s current or prospective client accounts:

             For a period of two (2) years following the termination of
             Employee’s employment with the Company for any
             reason whatsoever, Employee will not, directly or
             indirectly, solicit, transfer, place, market, accept, aid,
             counsel or consult in the placement, renewal
             discontinuance or replacement of any insurance
             (including self-insurance) by, or handle self-insurance
             programs, insurance claims, risk management services,
             emergency or disaster prevention or management
             services, or other insurance administrative or service
             functions (“insurance services”) or provide employee
             benefit brokerage, consulting, or administrative services;
             in the area of group insurance, defined benefit and
             defined contribution pension plans, individual life,
             disability and capital accumulation products; investment
             advisory services, wealth management, or group
             retirement services; defined benefit and defined
             compensation consulting, compensation program design,
             compensation and benefit surveys, and on-site human
             resources management; and all other employee benefit
             areas the company is involved with (“benefit services”),
             for: (x) any Account of the Company for which the
             Employee performed any of the foregoing functions
             during any part of the two-year period immediately
             preceding such termination (referred to hereinafter as
             “Protected Accounts”), or (y) any Prospective Account of
             the Company (as defined below).

      60.    In addition, the Targeted Employees acknowledge their duty to protect

Gallagher’s confidential information. For example, the Targeted Employees in

                                         27
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 29 of 137 PageID #: 41




Texas acknowledge that “the Company’s business depends to a great degree upon

having information which is not generally known to others” and that the Targeted

Employees “benefit significantly from having access to and being given

Confidential Information.” Accordingly, the Targeted Employees agree that “for a

period of two (2) years following the termination of [their] employment with the

Company, [they] will not divulge Confidential Information . . . or make use of it

for [their] own purpose or the purpose of another.”

      61.    Most of the Agreements also contain notice provisions, requiring that

the Targeted Employees provide some amount of notice to Gallagher before

leaving. The amount of advance notice varies. Of the 35 Targeted Employees that

executed Agreements, 33 Agreements contain express notice provisions, and 27

Agreements require a notice period of at least 21 days before an employee leaves.

Importantly, for each of the 33 Agreements with notice provisions, the Targeted

Employee was contractually obligated to provide some form of advance notice to

Gallagher, a Delaware corporation, before leaving.

      62.    Finally, most of the Targeted Employees acknowledged, pursuant to

their Agreements, that they had a fiduciary duty to Gallagher to “devote [their] full

energies, abilities, attention and business time to the performance of [their]

employment obligations and responsibilities.” Accordingly, they would not:

             engage in any activity which conflicts or interferes with,
             or in any way compromises, his performance of those

                                         28
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 30 of 137 PageID #: 42




             obligations and responsibilities. . . . Employee will not,
             either during or outside normal business hours, directly
             or indirectly sell, solicit, service, manage or engage in
             any aspect of the insurance, benefits or wealth
             management businesses for or on behalf of any person or
             entity other than the Company, nor engage in any activity
             that is not in the best interests of the Company.

      63.    For its part, Alliant knew or should have known about the terms and

conditions of these Agreements. They aligned, at all relevant times, with industry

norms and, as found in the Lockton Opinion, Alliant itself used similar language in

its very own employment agreements.6

      64.    Additionally, the plain language of the Agreements themselves

required the Targeted Employees to provide Alliant with their Gallagher

Agreements prior to starting at Alliant:

             Before accepting any new employment in the insurance,
             benefits or wealth management industries, Employee
             promises to give his prospective new employer a copy of
             this Agreement. Employee permits the Company to
             advise any prospective new employer of Employee of the
             existence and terms of this Agreement and to provide it
             with a copy.



6
       In the Lockton Opinion, Vice Chancellor Laster also noted that Alliant
obtained copies of the Lockton employment agreements of the targeted employees
and had outside counsel review them: “Through this process, Alliant learned about
restrictive covenants that bound [the targeted employees], including restrictions on
soliciting Lockton customers, soliciting Lockton employees, and using Lockton
confidential information. Alliant also understood that the [producer targeted
employees] had to give thirty-days prior written notice before terminating their
employment.” See Lockton, 2019 WL 2536104, at *4.


                                           29
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 31 of 137 PageID #: 43




       65.    At the very least, Alliant certainly knew or should have known about

the terms and conditions of these Agreements once Gallagher sent correspondence

to Alliant in March 2020 notifying Alliant of Ghirardini’s restrictive covenants.

       66.    But, consistent with its Playbook, Alliant ignored the Agreements and

has been conducting its raid against Gallagher in clear violation of the terms set out

in the Agreements and used throughout the insurance brokerage industry, including

by Alliant itself.    Indeed, during a recent phone call, a Gallagher manager

expressly told a recruiter acting on behalf of Alliant about the Non-Solicitation

Clauses in his Agreement. The recruiter told the Gallagher manager not to worry

about it; Alliant did “not have the same perspective.”

       C.     Alliant’s Full-Court Press On Gallagher

       67.    Since at least late 2019, Alliant has engaged in an ongoing raid

against Gallagher across the United States. Gallagher’s investigation and efforts to

proactively uncover Defendants’ actions remain ongoing and, as of the date of this

Complaint, information continues to roll in about new producers and employees

that Alliant is targeting.

       68.    In January 2019, in preparation for additional hostile raid activity,

including its raid on Gallagher, Alliant, while it was still a Delaware corporation,

raised significant additional capital, funded by Stone Point and another investment

manager. Tom Corbett, Chairman and CEO of Alliant, said that the investment



                                         30
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 32 of 137 PageID #: 44




would allow Alliant to “enter this exciting new stage in our growth strategy.” And

Jim Carey, Senior Principal at Stone Point and an Alliant Board member, said that

the increased investment would allow Alliant to continue with its “next phase” of

growth.

      69.    Having secured the necessary funding, Alliant’s raid of Gallagher’s

business appears to have started in or around December 2019. On December 11,

2019, Michael Machette, a producer and Targeted Employee in Gallagher’s San

Francisco office who sold his business to Gallagher in 2008, executed a PEDP,

indicating that he was in discussions with Alliant regarding potential employment:




      70.    On January 29, 2020, exactly three weeks after this Court entered the

Lockton Injunction, Alliant filed a Certificate of Conversion with the Delaware

Secretary of State to convert Alliant to a California corporation, effective January

31, 2020. The Certificate of Conversion states it was “approved in accordance

with the provisions of 266 of the DGCL,” which reasonably would have required a

resolution by Alliant’s Board of Directors, including Stone Point’s three principals.

                                         31
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 33 of 137 PageID #: 45




      71.    Given the severity of the Lockton Injunction, it is clear that Alliant

filed the Certificate of Conversion in order to avoid any future exposure to judicial

scrutiny in Delaware, whose courts have already found Alliant’s actions to be

unlawful, and in order to facilitate its ongoing raid against Gallagher (and other

competitors).   Alliant planned to, and did, use its filing of the Certificate of

Conversion as a basis to induce the Targeted Employees to breach their

Agreements. Alliant did this by assuring the Targeted Employees—and even

current Gallagher employees that have recently been solicited—that Alliant has a

way to get around Gallagher’s Non-Solicitation Clauses and that the employees

were “not to worry.” The filing of the Certificate of Conversion, moving out of

Delaware and into California—a state that has not, like Delaware, already

determined that Alliant’s actions are clearly unlawful—is one of the ways Alliant

seeks to avoid the Non-Solicitation Clauses governing the Targeted Employees.

Alliant’s conversion to a California corporation was an integral part of Defendants’

Playbook for the Gallagher raid.

      72.    Around the same time, in late 2019 or early 2020, Don Tarantino,

another producer and Targeted Employee in Gallagher’s San Francisco office who

sold his business to Gallagher in 2006, reached out to a current Gallagher

employee and asked her what Gallagher paid her and others in the office. The

woman provided her own salary, which was not publicly available (she did not



                                         32
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 34 of 137 PageID #: 46




know her co-workers’ salaries), and Tarantino replied that she was “grossly

underpaid” at Gallagher. Months later, using the information Tarantino acquired

while working for Gallagher, the woman received an offer letter from Alliant that

included a 12% pay bump and an offer to work from home three days a week,

which just so happened to match her work-from-home arrangement with

Gallagher.

         73.   In accordance with the Playbook, after months of preparation with

certain of the Targeted Employees, Alliant began publicly executing its raid in

March 2020.       While the rest of the world hunkered down to cope with the

worldwide COVID-19 pandemic, Alliant continued its ongoing scheme to poach

Gallagher’s employees and clients across the United States.

         74.   Initially, three of Gallagher’s valuable Florida-based employees left

Gallagher for Alliant. At 6:34 p.m. on March 12, 2020, after fourteen years of

service to Gallagher, David Ghirardini, a producer and Targeted Employee in

Gallagher’s West Palm Beach, Florida office, abruptly resigned. On March 13,

2020, a Targeted Employee who worked with Ghirardini resigned, effective March

15, 2020. On March 27, 2020, yet another Targeted Employee who worked with

Ghirardini resigned, effective April 17, 2020 (though she stopped working before

that).




                                          33
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 35 of 137 PageID #: 47




      75.    Following the initial two resignations in Florida, on March 17, 2020,

Peter Carpenter, Alliant’s Chief Operating Officer, contacted Gallagher and

“offered” to purchase a number of the accounts that Ghirardini serviced while at

Gallagher. During the call, Carpenter identified specific accounts and information

about those accounts that could only have been obtained from Ghirardini.

Gallagher informed Carpenter that the business was not for sale. On March 20,

2020, Gallagher formally responded to Alliant’s offer in writing:




Carpenter responded: “Noted and will be remembered.”

      76.    Undeterred by Gallagher’s rejection of Carpenter’s proposition,

Alliant actively targeted Gallagher’s clients with Ghirardini’s assistance, in clear

violation of his Agreement. To date, Alliant has illegally acquired nine of the

Gallagher clients formerly serviced by the Florida-based Targeted Employees and

continues, through Ghirardini to solicit others.




                                          34
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 36 of 137 PageID #: 48




      77.   On April 24, 2020, Gallagher Benefits Services, Inc., a subsidiary of

Gallagher, brought suit against Ghirardini and Alliant in Palm Beach County,

Florida, seeking temporary and permanent injunctive relief.7

      78.   Having made quick work of the attack in Florida and unfazed by

Gallagher’s lawsuit, Alliant proceeded apace. In mid-July 2020, Alliant executed

the mass resignation of ten employees from Gallagher’s San Francisco, California

office in a period of days. On July 13, 2020, Tarantino and another Targeted

Employee who worked closely with him tendered their resignations, effective

immediately. The same day, Tarantino’s two sons, who also worked in the office,

tendered their resignations, effectively immediately. Six other employees quickly

followed. All of them tendered their resignations effective immediately.

      79.   Then, on July 27, 2020, producer Machette and another San

Francisco-based Targeted Employee tendered their resignations, effective

immediately. They, too, went to Alliant. In total, sixteen employees have left

Gallagher’s San Francisco office for Alliant, fifteen of whom left in just two



7
        The litigation in Florida has moved slowly. For example, on May 7, 2020,
Alliant moved to disqualify the trial judge, which was denied and then appealed.
During the pendency of the appeal, the trial judge was deprived of jurisdiction over
the litigation. Alliant has also stonewalled discovery. Although the Court granted
expedited discovery (over Alliant’s objection), Alliant has, to date, refused to
produce a single document. The parties are now waiting on an order from the trial
judge on Alliant and Ghirardini’s motion to dismiss. Thus, Gallagher has not been
able to obtain timely and effective relief as against Alliant in Florida.


                                        35
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 37 of 137 PageID #: 49




weeks.      After starting at Alliant, these employees immediately began (either

directly or indirectly) to solicit the Gallagher clients they previously serviced. As a

result of its efforts in California, Alliant has illegally acquired over fifty of

Gallagher’s clients to date.

      80.     On August 7, 2020, Gallagher brought suit against the San Francisco-

based Targeted Employees and Alliant in the U.S. District Court for the Northern

District of California for their illegal conduct.

      81.     Alliant was far from done. On August 11, 2020, just days after

Gallagher sued Alliant (for the second time) for its illegal attacks, Alliant raided

Gallagher’s office in Dallas, Texas. Alliant once again focused on three producers

managing large books of business and strong teams of Gallagher employees:

Steven Pierce (real estate and construction); Frank Albrecht (construction); and

Todd Burke (PestSure, a pest control insurance “captive”). All three of the Dallas-

based producers resigned, and others followed soon thereafter. Within two-and-a-

half weeks, nineteen Dallas-based Targeted Employees left, only one of whom

provided any advance notice, and began working at Alliant immediately.

      82.     Alliant and the Dallas-based Targeted Employees have already

conspired and arranged for scores of Gallagher clients to transition their business

from Gallagher to Alliant.




                                           36
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 38 of 137 PageID #: 50




      83.    On August 13, 2020, Gallagher filed suit against some of the Dallas-

based Targeted Employees and Alliant in Collin County, Texas, seeking a

temporary and permanent injunction. That case is currently stayed awaiting ruling

on a recusal motion.

      84.    As of the date of this Complaint, Alliant’s raid on Gallagher is

ongoing.

      85.    On Monday, August 24, 2020, the Area President of Gallagher’s

Atlanta, Georgia office received an email from a recruiter at the Ramsey Search

Group. The recruiter identified himself as someone who was reaching out on

behalf of Alliant. In his initial correspondence with the Gallagher manager, the

recruiter expressly acknowledged Alliant’s desire and intent that the Gallagher

manager breach his obligations to Gallagher in order to join Alliant:




      86.    In follow-up email correspondence, also on August 24, 2020, the

recruiter confirmed: “My client is Alliant Insurance and the comp is based on the

size of book you would be able to bring with you.”


                                         37
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 39 of 137 PageID #: 51




      87.   During a phone call on August 25, 2020, the recruiter asked the

Gallagher manager about the size of his book of business and told him that Alliant

is looking for and trying to target producers with large blocks of business (on the

low end, between $700,000 and $1 million). The recruiter reiterated that Alliant’s

offer was 100% contingent on moving clients from Gallagher to Alliant. The

recruiter said that the compensation package would be structured in such a way

that the total compensation increased depending upon the amount of client revenue

the Gallagher manager brought with him, further inducing him to breach his

Agreement with Gallagher and the Non-Solicitation Clauses therein in order to get

paid more money.

      88.   When the Gallagher manager inquired about the Non-Solicitation

Clauses in his Agreement, which clearly prohibit him from soliciting and moving

Gallagher clients to a new employer, the recruiter, referring to the Playbook, told

him that Gallagher and Alliant “do not have the same perspective” on the Non-

Solicitation Clauses and that Alliant has been “extremely successful in making this

happen.”

      89.   Most recently, the Gallagher manager had an hour-long call with Tim

Ward, Alliant’s Senior Vice President of Business Development. Ward was hired

in May 2015, right around the time Stone Point acquired majority ownership of




                                        38
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 40 of 137 PageID #: 52




Alliant. 8 During a September 3, 2020 call, Ward characterized himself as the

architect of Alliant’s “leveraged” buyout scheme and, consistent therewith, focused

the conversation on the size (i.e., annual revenue) of the Gallagher manager’s book

of business and his ability to transition those clients to Alliant. In addition, Ward

spent time discussing Tom Corbett, Alliant’s CEO, and his “direct line” to Stone

Point and the many benefits associated with access to that type of capital. Ward

explained that Stone Point and Alliant coordinate closely to ensure that Alliant has

the cash and stock needed to execute its targeted slate of leveraged hires.

Defendants’ solicitation of Gallagher employees like the one who spoke to Ward

remains ongoing, with the focal point remaining on stealing business away from

Gallagher.

      90.    Figure 2 below provides an overview of the departures of the

Targeted Employees to date. Of the 39 Targeted Employees, 32 left immediately

without notice, 26 of whom used the exact same words in their departure emails or

letters: “effective immediately.” One Targeted Employee expressly stated she was

resigning “effective immediately without notice,” despite the fact that her

Agreement clearly provided she had to give 21 days’ notice and had certain



8
       In a May 14, 2015 press release announcing the new hire, Peter Carpenter,
Alliant’s Chief Operating Officer, noted: “Alliant is expanding its reach across all
facets of the business, and Tim will lead the charge and bring top producers to our
talented brokerage team.”


                                         39
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 41 of 137 PageID #: 53




obligations to Gallagher during that notice period. Indeed, most of the Targeted

Employees resigned “effective immediately” even though their Agreements made

clear that they had to give at least some notice to Gallagher, a Delaware

corporation, before leaving. The Targeted Employees executed their departures in

a remarkably organized and methodical manner—a strategic move that is lifted

directly from the Playbook.

      91.   Indeed, some of these Targeted Employees sent their resignation

notifications within minutes of each other. In San Francisco, Targeted Employees

Salvatore Tarantino and Taylor Tarantino resigned at the exact same minute—9:39

a.m. (approximately two-and-a-half hours after their father, producer and Targeted

Employee Don Tarantino, tendered his resignation). Likewise in Texas, Targeted

Employees Kristina Phillips and Gretchen Lambourne resigned within two minutes

of each other (12:01 p.m. and 12:03 p.m., respectively), while Targeted Employees

Maria Maldonado and Sierra Maldonado resigned within just ten minutes of each

other (8:31 a.m. and 8:41 a.m., respectively). The departures where synchronized

and systematic, and in many instances constituted clear breaches of the Targeted

Employees’ Agreements, which required that sufficient notice be provided to

Gallagher before the employees left (in most instances, 21 days).

      92.   Figure 2 below provides a timeline of the departures of the Targeted

Employees to date.



                                        40
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 42 of 137 PageID #: 54




             Figure 2. Timeline Of The Targeted Employees’ Departures

No.           Name (P / E)9        Office     Date           Time       Departure Date

    1    David Ghirardini (P)      Fla.     3/12/2020   6:34 PM     “Effective immediately”

    2    Ken Evelyn (E)            Fla.     3/13/2020         --    Effective 3/15/2020

    3    Cheryl Lonergan (E)       Fla.     3/27/2020   9:03 AM     Effective 4/10/2020

    4    Bilal Ashraf (P)          NJ       7/5/2020    6:41 AM     “Effective immediately”

    5    Don Tarantino (P)         Calif.   7/13/2020   7:02 AM     “Effective immediately”

    6    Salvatore Tarantino (E)   Calif.   7/13/2020   9:39 AM     “Effective immediately”

    7    Taylor Tarantino (E)      Calif.   7/13/2020   9:39 AM     “Effective immediately”

    8    Bernadette Heater (E)     Calif.   7/13/2020   12:21 PM    “Effective immediately”

    9    John Quinlan (E)          Calif.   7/14/2020   7:50 AM     “Effective immediately”

    10   Elsa Wong (E)             Calif.   7/14/2020   1:56 PM     Effective 7/15/2020

    11   Brian Selna (E)           Calif.   7/14/2020   --          “Effective immediately”

    12   Michelle Zabit (E)        Calif.   7/17/2020   6:42 PM     “Effective, July 17th at 5
                                                                    pm”

    13   Jacklyn Concannon (E)     Calif.   7/20/2020   --          “Effective July 20, 2020”

    14   Craig Hamakawa (E)        Calif.   7/22/2020   4:05 AM     Effective 7/30/2020

    15   Michael Machette (P)      Calif.   7/27/2020   7:22 AM     “Effective immediately”

    16   Spencer Brush (E)         Calif.   7/27/2020   7:57 AM     “Effective immediately”

    17   Robyn Demchak (E)         Calif.   7/27/2020   --          Effective 8/7/2020

    18   Lisa Kavanagh (E)         Calif.   7/28/2020   8:00 AM     “Effective immediately”

    19   Jared Finney (E)          Calif.   7/28/2020   9:17 AM     “Effective immediately”

    20   Steve Pierce (P)          Tex.     8/11/2020   9:28 AM     “Effective immediately”


9
         “P” stands for producer; “E” stands for employee.


                                              41
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 43 of 137 PageID #: 55




No.        Name (P / E)9       Office     Date           Time       Departure Date

21    Todd Burke (P)           Tex.     8/11/2020   11:00 AM    “Effective immediately”

22    Kristina Phillips (E)    Tex.     8/11/2020   12:01 PM    “Immediate effect”

23    Gretchen Lambourne (E)   Tex.     8/11/2020   12:03 PM    “Effective immediately
                                                                and without notice”

24    Frank Albrecht (P)       Tex.     8/11/2020   12:11 PM    Effective 9/1/2020

25    Cindy Perkins (E)        Tex.     8/11/2020   1:26 PM     “Effective immediately”

26    Linda Midyett (E)        Tex.     8/11/2020   1:52 PM     “Immediate resignation”

27    Amanda Ruemke (E)        Tex.     8/12/2020   --          “Effective immediately”

28    Derek Conway (E)         Tex.     8/12/2020   10:36 AM    “Effective immediately”

29    Cheri Veltman (E)        Tex.     8/12/2020   12:45 PM    “Effective immediately”

30    Abby Thalachelloor (E)   Tex.     8/13/2020   12:02 PM    “Effective immediately”

31    Clay Williams (E)        Tex.     8/13/2020   4:14 PM     “Immediate resignation”

32    Brandi Price (E)         Tex.     8/13/2020   5:13 PM     “Effective immediately”

33    Maria Maldonado (E)      Tex.     8/14/2020   8:31 AM     “Effective immediately”

34    Sierra Maldonado (E)     Tex.     8/14/2020   8:41 AM     “Effective immediately”

35    Rosemary Bruscino (E)    Tex.     8/14/2020   2:30 PM     “Effective immediately”

36    Eileen Hand (E)          Tex.     8/14/2020   4:09 PM     “Please accept this email
                                                                as notice of my
                                                                resignation”

37    Theresa Graf (E)         Calif.   8/21/2020   --          Effective 9/4/2020

38    Pamela Tyrone (E)        Tex.     8/27/2020   7:30 PM     “Effective immediately”

39    Trinita Washington (E)   Tex.     8/28/2020   8:00 AM     “Effective immediately”




                                          42
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 44 of 137 PageID #: 56




      D.      Defendants’ Known Bad Acts To Date

      93.     Gallagher’s investigation into the circumstances of Defendants’ raid

on Gallagher remains ongoing, but, to date, Gallagher has uncovered numerous

instances of misconduct and evidence of Defendants’ improper and tortious acts,

either by their own hands or by those of their agents. In particular, Gallagher

alleges at least the following:

             (a)     On December 11, 2019, Michael Machette, a producer and

Targeted Employee in San Francisco, executed a PEDP with Alliant while he was

still working at Gallagher, signaling that he was in employment discussions with

Alliant by at least that point. On information and belief, each of the Targeted

Employees was required to enter into a PEDP like the one signed by Machette with

Alliant, and they began doing so in or around late 2019 (perhaps earlier).

             (b)     For the next six months, Machette remained employed by

Gallagher and owed fiduciary duties to Gallagher, including duties of candor and

undivided loyalty.     Machette’s Agreement specifically provides that he was

required to “devote his entire business time and attention to the performance of the

duties hereunder and to promot[e] the best interests of the Corporation and its

subsidiaries.” Pursuant to the PEDP that Machette signed with Alliant, however,

he—and, on information and belief, the other Targeted Employees—owed certain

concomitant obligations and duties to Alliant.



                                         43
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 45 of 137 PageID #: 57




             (c)    Around late 2019 or early 2020, Don Tarantino, another

Targeted Employee in San Francisco, asked a current employee in Gallagher’s San

Francisco office to disclose her confidential salary information as well as that of

her co-workers. The employee provided her own salary (she did not know her co-

workers’ salaries), to which Tarantino replied she was “grossly underpaid” at

Gallagher. After Tarantino went public with his move to Alliant on July 13, 2020,

Alliant contacted the employee and offered her a job (without any interview) that

paid at a 12% premium to her Gallagher salary and allowed her to work from home

three days a week (the same arrangement she had with Gallagher). There would be

no way for Alliant to know this information without Tarantino (or another

Targeted Employee) providing it. Alliant obtained and used this information,

which it would not otherwise have been able to access, in order to more effectively

solicit the Gallagher employee.

             (d)    On March 12, 2020, David Ghirardini, a producer and Targeted

Employee in Gallagher’s West Palm Beach, Florida, office, resigned “effective

immediately.”      When he left, Ghirardini provided an incomplete “transition

worksheet,” which included information on just one client assigned to him and did

not include information for the other clients he serviced while at Gallagher.

Immediately after, the missing clients were contacted and solicited by Alliant.




                                         44
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 46 of 137 PageID #: 58




              (e)   On March 17, 2020, Peter Carpenter, Alliant’s Chief Operating

Officer, contacted Gallagher and “offered” to purchase a number of the accounts

that Ghirardini serviced while at Gallagher. During the call, Carpenter identified

specific accounts and information about those accounts. Once again, the only way

Carpenter could have known about these accounts and information was from

Ghirardini.

              (f)   On March 20, 2020, Gallagher’s Regional President for the

Southeast replied that Gallagher was not interested in selling Ghirardini’s clients:

“Please understand that if you all encourage Dave and Ken [Evelyn] to violate their

employment agreements, we will take legal action.” Carpenter replied with an

implied threat: “Noted and will be remembered.”

              (g)   On March 21, 2020, Gallagher replied to Carpenter and said: “I

see you’re playing your usual games by stealing business since you can’t grow

organically any other way.” In response, Carpenter replied “Allow me to help you

with some terms,” and defined “[o]rganic growth” as “[h]iring and RETAINING

excellent insurance professionals who produce business.” The opposite, Carpenter

said, was “expensively buying every small firm that will say yes.” In short,

Carpenter acknowledged that, as far as Defendants are concerned, “organic

growth” means raiding Gallagher and other competitors for individuals who

“produce business.” Carpenter’s definition of “organic growth” also provides



                                        45
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 47 of 137 PageID #: 59




further clarity into Stone Point’s role with respect to Alliant, as a January 22, 2019

Stone Point press release acknowledged that it would support that same growth

model: “Alliant is a premier specialty insurance brokerage business with industry-

leading organic growth. We are looking forward to continuing with the company

in the next phase of that growth.”

             (h)   On March 30, 2020, Gallagher learned that Ghirardini solicited

a Gallagher client, an account he serviced when he was at Gallagher. This was one

of the accounts that Carpenter had “offered” to buy on March 17, 2020, then

threatened to take by force.

             (i)   In April 2020, Alliant and Ghirardini solicited and successfully

diverted six other Gallagher clients that Ghirardini had previously serviced to

Alliant. During this time, Gallagher learned directly from a number of its clients

that Ghirardini had reached out to them and encouraged them to move from

Gallagher to Alliant, including one of the largest clients Ghirardini serviced for

Gallagher. In the months since April, Alliant and Ghirardini have continued to

solicit clients that Ghirardini serviced at Gallagher, and in that time, at least one

additional account has left Gallagher as recently as August 25, 2020.

             (j)   On July 5, 2020, Bilal Ashraf, a producer and Targeted

Employee based in in New Jersey, resigned “effective immediately” and began to

work for Alliant in violation of his contractual obligation to provide 21 days’



                                         46
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 48 of 137 PageID #: 60




notice to Gallagher. Similar to the other Targeted Employees, Ashraf’s Agreement

prohibits him from, among other things, soliciting Gallagher clients for a period of

two years following his resignation. Since Ashraf’s resignation, Gallagher has

received letters from three Gallagher clients that Ashraf serviced, notifying

Gallagher that they were moving to Alliant.

            (k)    In July 2020, one of the Tarantinos told a Gallagher client that

its service manager, with whom it had a close relationship, would be joining

Alliant. That statement was inaccurate, but in reliance upon it, the client planned

to move its business to Alliant. Only upon learning that the service manager was

not, in fact, joining Alliant did the client confirm that it would remain with

Gallagher. All three of the Tarantinos resigned from Gallagher on July 13, 2020,

“effective immediately.”

            (l)    Bernadette Heater, who worked closely with Don Tarantino,

began mass-emailing Gallagher’s confidential information to her personal email

account in the days leading up to her resignation from Gallagher. These emails

included, among other things:

                   (i)     Current Gallagher client lists, including information

                           regarding the value of the clients’ claims over the years,

                           client contacts, and internal notes regarding particular

                           clients’ expectations and preferences;



                                          47
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 49 of 137 PageID #: 61




                   (ii)     Internal Gallagher documents and strategies regarding

                            client policy structuring, client premium reports, and

                            extensive budget and other financial information

                            regarding Gallagher’s business; and

                   (iii)    Information related to client retention and renewal

                            strategies.

             (m)   More specifically, the files that Heater improperly sent to her

personal email account, in direct violation of her Agreement and her duties to

Gallagher—and, it is reasonable to infer, at the direction of Don Tarantino and on

behalf of her new employer, Alliant—included, among other things, the following

(in chronological order):

                   (i)      Gallagher’s proprietary strategy for securing clients’

                            renewal of insurance policies (sent on April 2, 2020);

                   (ii)     A document titled “clientreports” with an executive

                            summary of claims for all lines of insurance coverage for

                            an account that has since left Gallagher and moved to

                            Alliant (sent on April 16, 2020);

                   (iii)    Renewal quotes and policies for a July 1, 2020 renewal

                            for another valuable Gallagher client who has since left

                            for Alliant (sent on May 6, 2020);



                                           48
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 50 of 137 PageID #: 62




                  (iv)   The resume of a potential Gallagher recruit who Alliant

                         then recruited (sent on June 1, 2020);

                  (v)    Historical insurance premium information for another

                         valuable Gallagher client that has since left for Alliant

                         (sent on June 5, 2020);

                  (vi)   A proprietary Gallagher client list, with client addresses,

                         email addresses, and primary points of contact (sent on

                         June 11, 2020);

                  (vii) A proprietary Gallagher spreadsheet identifying certain

                         Gallagher clients, carriers associated with those clients,

                         premiums, policy numbers, expiration dates, and a

                         description of coverage (sent on June 18, 2020);

                  (viii) A list with critical contact information for Gallagher-

                         assigned underwritings at insurance carriers working on

                         Tarantino’s accounts, including email addresses, phone

                         numbers, and billing and audit contacts (sent on June 23,

                         2020); and

                  (ix)   Analyses of properties and premiums for yet another

                         client that has since left for Alliant (sent on June 29,

                         2020).



                                        49
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 51 of 137 PageID #: 63




             (n)    Heater’s    Agreement     specifically   prohibited   her   from

misappropriating Gallagher’s confidential information.

             (o)    Likewise, between April and July 2020, Spencer Brush, one of

the Targeted Employees in San Francisco, who was also Machette’s son-in-law

and a co-worker at Gallagher, misappropriated information from Gallagher in the

days leading up to July 27, 2020 (the day he and Machette both resigned “effective

immediately”). The information Brush sent to his personal email address included

confidential client contact and policy information.          Like Heater, Brush’s

Agreement specifically prohibited him from misappropriating Gallagher’s

confidential information.

             (p)    In the months leading up to Don Tarantino’s abrupt resignation

on July 13, 2020, and while he still worked at Gallagher, Tarantino hosted golf

outings and dinners in order to woo Gallagher’s clients to Alliant, which he

expensed to Gallagher. Some of these were the very same clients Tarantino had

sold to Gallagher years earlier.10




10
       This was a clear violation of Tarantino’s Agreement, which provides that he
should “devote his entire business time and attention” to promoting the best
interests of Gallagher, and prohibited him from “during or outside of normal
business hours, directly or indirectly, sell, solicit, service-or engage in any aspect
of the insurance business for or on behalf of any entity other than the Corporation
and its subsidiaries, nor engage in any activity inimical to the best interests of the
Corporation and its subsidiaries.”


                                         50
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 52 of 137 PageID #: 64




             (q)   For example, between June 19-20, 2020, Tarantino charged

Gallagher well over $1,000 to take two long-time clients out to golf at the Bay

Club Stone Tree in Novato, California and dinners at Jason’s Restaurant in

Greenbrae, California, and Le Garage Bistro in Sausalito, California. Around the

same time, Heater sent an email to her personal email account that contained

confidential information about the same two clients. The purpose of Tarantino’s

outings that weekend, it is reasonable to infer, was to solicit business for Alliant,

on Gallagher’s dime.

             (r)   Shortly after Tarantino and Heater resigned on July 13, 2020, a

San Francisco-based Gallagher employee and member of Tarantino’s team was

contacted by a recruiter and told that she would be hired if she applied online for a

job at Alliant. The Gallagher employee applied and subsequently received an offer

letter that included information that could have only been provided by Tarantino

(or another Targeted Employee), including detailed information related to her

compensation and the fact that she worked from home three days a week. Months

earlier, around December 2019 or January 2020 and while still working at

Gallagher, Tarantino had asked the Gallagher employee about her compensation.

             (s)   Between June 22-23, 2020, Cindy Perkins, one of the Dallas-

based Targeted Employees, emailed a Gallagher HR Department representative to

collect information on behalf of Alliant regarding certain Targeted Employees’



                                         51
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 53 of 137 PageID #: 65




salary information, stating that Todd Burke, a producer and Targeted Employee in

Dallas and Perkins’ manager, asked her to confirm her salary and that of Eileen

Hand and Abby Thalachelloor. Perkins acknowledged that she had Hand’s salary

since she had just recently been hired, but needed her own salary and that of

Thalachelloor.     Gallagher’s HR representative responded on June 24, 2020,

providing the salary information for Perkins and Thalachelloor.

             (t)    Perkins and Burke resigned on August 11, 2020 (both,

“effective immediately”). Thalachelloor resigned on August 13, 2020 and Hand

resigned August 14, 2020.

             (u)    Following the July 13, 2020 resignations of Don Tarantino and

Heater (along with Tarantino’s two sons), a San Francisco-based Gallagher

employee called Heater to discuss Heater’s resignation. During the call, Heater

solicited the Gallagher employee, telling her to go to Alliant’s website and apply

for a job. The Gallagher employee submitted her resume, applied online, and—

within minutes—received a phone call from an Alliant employee in New York

City, who told her that Alliant was glad she applied and made her an offer on the

spot, which included a raise and a bonus above what she was then being paid at

Gallagher.

             (v)    In the days following Heater’s departure, and in an effort to

disguise her solicitations of the Gallagher employee in clear violation of her



                                        52
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 54 of 137 PageID #: 66




Agreement, Heater communicated with the Gallagher employee, but did so on her

husband’s phone.

             (w)   Within days of the July 13, 2020 departures in San Francisco,

the same clients that had been golfing and dining with Don Tarantino at

Gallagher’s expense between June 19-20, 2020 abruptly terminated their business

relationship with Gallagher and switched to Alliant.

             (x)   For approximately two weeks after they left Gallagher,

Salvatore and Taylor Tarantino did not return their Gallagher-issued laptops, which

contained Gallagher’s valuable and confidential information regarding clients and

business strategies. The brothers finally returned the devices on July 30, 2020.

             (y)   On or around July 9, 2020, a producer in Gallagher’s District of

Columbia office received a LinkedIn message from a recruiter acting on behalf of

Alliant. After an initial conversation with the recruiter, on or around July 28,

2020, the Gallagher producer had an hour-long video conference with Alliant

executives Michael Cusak and Peter Arkley.

             (z)   During that conversation, Cusak and Arkley asked the

Gallagher producer about his area of specialty within the property and casualty

space and about the size of his book of business. Following this discussion, the

Gallagher producer was contacted by Bledion Dizdari, First Vice President of

Operations and Finance at Alliant. During this call, Dizdari walked the Gallagher



                                         53
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 55 of 137 PageID #: 67




producer through a proposed compensation term sheet. To incentivize him to leave

Gallagher and bring its client to Alliant, the term sheet provided the Gallagher

producer with: (i) a two-year guaranteed base annual salary; (ii) a signing bonus;

(iii) another substantial bonus at his year-one anniversary, but only if the Gallagher

producer’s book of business was in excess of a threshold level of annual revenue;

(iv) an annual commission bonus of 30% of the commissions Alliant received, but

only after the book of business was in excess of another threshold level; and (v) a

number of equity stock options that vested over various periods of time. Dizdari

emphasized that the equity offer was significant due to Alliant’s private equity

backing (i.e., from Stone Point). Specifically, Dizdari noted that the offer of

$50,000 in equity was likely to be worth significantly more when Stone Point

eventually sold Alliant.

             (aa)   During the call, the Gallagher producer observed that a number

of the bonuses were only triggered once he had reached a certain threshold book of

business. The Gallagher producer asked how this would be possible in light of his

Agreement with Gallagher, which contained the usual Non-Solicitation Clauses

preventing him from soliciting existing clients for a period of two years. Dizdari

confirmed that the offer was contingent upon the Gallagher producer immediately

moving a sizeable portion of Gallagher’s clients to Alliant, but that—not to

worry—Alliant and its attorneys would walk him through the process.



                                         54
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 56 of 137 PageID #: 68




             (bb) When the Gallagher producer pressed further about the Non-

Solicitation Clauses in his Agreement, Dizdari noted that Alliant has discovered

that clients are much less likely to move their business after the end of a two-year

non-solicit runs and therefore wants—and demands, in order to get paid—that the

business be moved immediately. Upon learning that this was how the deal was

structured (i.e., he would have to breach his Agreement), the Gallagher producer

declined the offer.

             (cc)     On July 20, 2020, Cindy Perkins, the Dallas-based Targeted

Employee discussed earlier, forwarded to her personal email account a large Excel

spreadsheet containing detailed confidential information about Gallagher clients

related to large loss-insurance claims.11

             (dd) On July 22, 2020, Michael Machette, the producer and Targeted

Employee from San Francisco discussed earlier, received an official offer letter

from Alliant, which expired on Friday, July 24, 2020. Even though he accepted

the Alliant job offer that Friday, Machette did not resign from Gallagher until the

following Monday, July 27, 2020—which also happened to be the start date listed

in his Alliant offer letter. This behavior closely tracks Lockton, where “Alliant

initially targeted Friday, March 8, 2019 for the walkout, then decided that the date



11
       In addition to the July 22 email, Perkins forwarded Gallagher confidential
client documents to her personal email account on June 11, 18, 19, and 30.


                                            55
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 57 of 137 PageID #: 69




should be moved to Monday, March 11, because ‘[i]f the resignations happen

Friday, Lockton will have all weekend to prepare litigation strategy before the new

hires are able to bring in business.’” Lockton, 2019 WL 2536104, at *7 (emphasis

in the original).

              (ee)   On August 11, 2020, a large client of Gallagher that Todd

Burke, the producer and Targeted Employee in the Dallas office discussed above,

serviced, emailed Gallagher’s Area President, stating: “Effective immediately,

PestSure is moving the administration of the captive from Arthur J. Gallagher to

Alliant Insurance Services. . . . In addition, please provide Alliant with all PestSure

Association (“PestSure”) documents that are kept in Todd Burke’s office,

including all board books, as well as any backups of the share drive in Kristina

Phillips’ office.” There is no way PestSure would have known about the exact

whereabouts of these materials in Burke’s office at Gallagher unless PestSure had

been contacted directly by Burke, or by Alliant on Burke’s behalf.

              (ff)   PestSure is a captive insurance company that is owned and

controlled by its insureds, which are other pest-control companies.          PestSure

entered into a compensation agreement with Gallagher, effective February 1, 2007,

which was most recently amended on January 1, 2013 (the “Compensation

Agreement”). The Compensation Agreement obligated PestSure to pay Gallagher

fees for certain brokerage and administrative services that Gallagher provided to



                                          56
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 58 of 137 PageID #: 70




the captive. Over the duration of the Compensation Agreement, PestSure paid

these fees to Gallagher.

             (gg) Alliant knew or should have known about the existence of the

Compensation Agreement, as it is standard in the industry to enter into such

agreements with captive clients. Alliant’s wrongful and intentional actions, which

included poaching Todd Burke and his team from Gallagher and working

clandestinely to solicit PestSure’s business—in part by misappropriating

confidential information about Gallagher’s relationship with PestSure—caused

PestSure to terminate its relationship with Gallagher on August 11, 2020.

             (hh) Additionally, in February 2007, at the time it entered into the

Compensation Agreement with PestSure, Gallagher entered into a general agency

agreement with an insurance carrier to market the carrier’s policies to members of

the PestSure association in exchange for commission fees. On July 30, 2020,

while he was still working for Gallagher, Burke received an email from a Senior

Vice President of Operations at the insurance carrier, asking if the President of

PestSure’s Board of Directors was going to call him.

             (ii)   As recently as September 2, 2020, the insurance carrier was

emailing Burke about entering into a new general agency agreement with Alliant,

having terminated the relationship with Gallagher. In his email, the insurance

carrier references a prior draft of the new general agency agreement with Alliant,



                                        57
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 59 of 137 PageID #: 71




dated August 13, 2020, two days after Burke left Gallagher. If not for Burke’s

solicitation, which violated the terms of his Agreement with Gallagher, the

insurance carrier would not have terminated its relationship with Gallagher.

             (jj)   Clay Williams, a Targeted Employee in Dallas and member of

Burke’s, told Gallagher that immediately after Burke left, but prior to receiving an

offer to apply for a job at Alliant, “they” told him to sit tight and that an offer from

Alliant would be coming shortly, which it soon did.

             (kk) On or about August 11, 2020 (the same day that Targeted

Employee Steve Pierce resigned), one of Gallagher’s clients told a Gallagher

employee that she already knew that Pierce had joined Alliant because an Alliant

employee called her and told her. On the same call, the Gallagher client asked

whether the Gallagher employee would be leaving to go and work for Alliant as

well.

             (ll)   On the evening of August 12, 2020, the day before she

resigned, Amanda Ruemke, another Targeted Employee and member of Steve

Pierce’s team in Dallas, misappropriated Gallagher’s confidential information by

emailing it to her personal Gmail account.         This information included: (i) a

proprietary administration training manual, which contained a veritable roadmap

for Pierce and his team to learn the inner workings of Gallagher’s client programs

so they could immediately service those accounts at Alliant; and (ii) a project list



                                          58
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 60 of 137 PageID #: 72




for a Gallagher client. The manual contains, among other things, contacts of all

contractors, administrative processes of all parties, and communications with and

the historical context of a client.     The project list included detailed contact

information for the Gallagher client.

             (mm) Most egregiously, Gallagher recently found out that, on or

about August 25, 2020, Alliant sent a client (who has since returned to Gallagher)

a Controlled Insurance Program Manual (“CIP Manual”) that contains 23 pages of

material that was lifted directly from a Gallagher CIP Manual, which Alliant

appears to have “rebranded” as its own. In rebranding the CIP Manual, Alliant

almost always remembered to edit the document from “Gallagher” to “Alliant” in

order to cover its tracks, as shown by the redline below:




But in several instances, Alliant forgot:

                                            59
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 61 of 137 PageID #: 73




            (nn) On August 13, 2020, Dallas-based Targeted Employee Abby

Thalachelloor resigned from Gallagher by sending her manager, Sharon

Manwaring, an email at 12:02 p.m. In the hours leading up to her resignation on

the morning of August 13, Thalachelloor accessed a number of Gallagher’s

documents, including an Excel spreadsheet titled “Large Loss Spreadsheet.”. The

excel contains confidential information regarding Gallagher’s clients and their

detailed claims information. Thalachelloor also installed a USB flash disk external

storage device on July 28, 2020. That USB flash disk external storage device was

subsequently inserted on July 30, August 3, August 6, and August 10, 2020.

During this time, activity was logged associated with the USB flash disk external

storage device.

            (oo) Also on August 13, 2020, Brandi Price, the Dallas-based

Targeted Employee discussed earlier, resigned from Gallagher, “effective

immediately.” Like most of the other Targeted Employees, Price was required to

provide 21 days’ notice to Gallagher. The evening before she resigned, Price


                                        60
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 62 of 137 PageID #: 74




inserted and installed a USB flash drive external storage device. This appears to

have been the first time Price ever used such a device on her Gallagher-issued

device. The day before she resigned, Price also deleted more than 109 documents

from her Gallagher-issued device, including documents with titles relevant to the

Gallagher clients that were improperly solicited by Alliant and the Targeted

Employees and have since switched to Alliant (e.g., document titled “20-21

PestSure Renewal Proposal”).

            (pp) In the late afternoon on August 13, 2020, Targeted Employee

Eileen Hand, discussed above, forwarded an email titled “Orientation” from her

personal Yahoo email account to her Gallagher email account. Attached to the

“Orientation” email, which was otherwise blank, was Hand’s completed

application for employment at Alliant, a PEDP, other HR documents, and Hand’s

CV. Despite having only submitted an application for employment at Alliant on or

about 3:30 p.m. on August 13, 2020, Hand was purportedly interviewed, given an

offer, accepted her employment at Alliant, and provided her resignation to

Gallagher within approximately twenty-four hours. Hand resigned at 4:09 p.m. on

August 14, 2020.

            (qq) On August 25, 2020, Targeted Employee Bernadette Heater,

discussed above, emailed a Gallagher client providing detailed instructions “[t]o

process the Broker Change” (i.e., issue a broker of record letter (“BOR”) moving



                                       61
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 63 of 137 PageID #: 75




from Gallagher to Alliant). Heater attached a draft BOR and told the Gallagher

client to transfer the draft she circulated to the client’s letterhead and “date,

complete, sign and return.” Heater also instructed the Gallagher client that Alliant

“request[s] you send an email with the following to Gallagher: Thank you for your

time and service while partnering together over the last few years. We have made

the decision to switch our brokerage partner to another firm. Please send us the

current insurance certificate holder list. We wish you the best.” Finally, Heater

instructed the Gallagher client to then forward the sent email back to her “along

with any other policy information Gallagher sends you.”

            (rr)   On August 28, 2020, Trinita Washington and Pamela Tyrone,

Targeted Employees who were also both members of Burke’s PestSure team,

resigned from Gallagher “effective immediately” (despite the fact that he was

contractually obligated, under his Agreement, to provide 21 days’ notice to

Gallagher). Washington’s and Tyrone’s resignations happened after Gallagher had

already filed suit in Collin County, Texas. As discussed above, Alliant certainly

knew about the terms of these Agreements, yet it continues to interfere with them,

pressing Gallagher employees to violate the Agreements.

            (ss)   On August 24, 2020, an Area President of Gallagher’s Atlanta,

Georgia office received an email from a recruiter at the Ramsey Search Group,

who said he was reaching out on behalf of Alliant. In his initial correspondence



                                        62
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 64 of 137 PageID #: 76




with the Gallagher manager, the recruiter expressly acknowledged Alliant’s desire

and intent that the Gallagher manager breach his obligations to Gallagher to join

Alliant. In follow-up email correspondence, also on August 24, 2020, the recruiter

confirmed: “My client is Alliant Insurance and the comp is based on the size of

book you would be able to bring with you.”

            (tt)   During a phone call on August 25, 2020, the recruiter asked the

Gallagher manager about the size of his book of business and told him that Alliant

is looking for and trying to target producers managing large blocks of business (on

the low end, between $700,000 and $1 million). The recruiter reiterated that

Alliant’s offer was 100% contingent on moving clients from Gallagher to Alliant.

When the Gallagher manager inquired about the Non-Solicitation Clauses in his

Agreement with Gallagher, the recruiter told him that Gallagher and Alliant “do

not have the same perspective” on the Non-Solicitation Clauses and that Alliant

has been “extremely successful in making this happen,” referring to bringing

employees and clients over from competitors.

            (uu) On September 3, 2020, the Gallagher manager spoke with Tim

Ward, Alliant’s Senior Vice President of Business Development, who was hired

around the time Stone Point acquired Alliant. During an hour-long phone call,

Ward specifically focused on the Gallagher manager’s ability to bring over

Gallagher clients to Alliant. Ward also emphasized, in the recruiting call, that



                                        63
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 65 of 137 PageID #: 77




Alliant’s CEO, Tom Corbett, had a direct line to Stone Point and that Stone Point

and Alliant coordinate closely to ensure that Alliant has the cash and stock needed

to execute its targeted slate of leveraged hires.

             (vv) On September 14, 2020, the same recruiter from Ramsey

Search Group discussed above (see supra ¶ (ss)-(tt)), emailed a Gallagher area vice

president in Gallagher’s Lubbock, Texas office. In his email, the recruiter noted

that Ramsey Search Group has “recently partnered with a large national agency

that is making a strong push in 2020 to bring on new producers.” The recruiter

went on to state that “after building a book of business it does not usually make

sense to walk away but my client has been extremely successful at allowing the

producer to bring their book with them.”

             (ww) Gallagher’s investigation into the circumstances of Defendants’

bad acts remains ongoing.

IV. IRREPARABLE HARM TO GALLAGHER

      94.    Gallagher has suffered, and will continue to suffer, irreparable harm if

Defendants are allowed to continue exploiting and profiting off the ill-gotten

competitive advantage obtained by inducing the Targeted Employees to breach

their contractual obligations and duties to Gallagher and steal Gallagher’s

confidential information.




                                           64
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 66 of 137 PageID #: 78




      95.    Gallagher expends considerable time, effort, and resources to develop

and market their products and services. In addition, Gallagher, through internal

programs, provides its producers and employees with extensive training, coaching,

and education regarding Gallagher’s products and services as well as best practices

for client pitching, service, and retention. Gallagher also supports and pays for

marketing and advertising opportunities as well as client entertainment to allow its

trusted producers to further enhance relationships and goodwill.          As such,

Gallagher makes significant investments in its producers and employees and their

career development and growth at Gallagher.

      96.    Finally, Gallagher invests significant resources in its clients.

Gallagher’s retail brokerage teams are built in such a way that they specialize in

targeted areas of business and/or industries, so that the Gallagher team has a depth

and breadth of expertise in the client’s industry and can offer specialized

knowledge and understanding specific to each client.       Gallagher’s specialized

focus on niche practice groups, allows it to highly-focus its marketing efforts and

facilitates the development of value-added products and services specific to the

client’s industry.   Due to this rich understanding of the client’s industry and

devotion to client service and building relationships, one of the greatest avenues

for growth for Gallagher is the ability to cross-sell other brokerage products to

existing clients.



                                        65
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 67 of 137 PageID #: 79




      97.      In recognition of the inherent and unique value of these resources and

assets, Gallagher’s Agreements—including those signed by the Targeted

Employees—contains a provision in which the Gallagher employee recognizes and

agrees that:

               (a)   it would be difficult to measure precisely the damages to

Gallagher from any breach by an employee of his or her Agreement to abstain

from soliciting Gallagher clients, soliciting Gallagher employees, providing

adequate notice, and misappropriating Gallagher’s confidential information;

               (b)   injury to Gallagher from any such breach (i.e., solicitation of

Gallagher clients and/or employees, inadequate notice, and misappropriation of

confidential information) would be incalculable and irremediable; and

               (c)   money damages would therefore be an inadequate remedy for

any such breach.

      98.      Based upon these acknowledgements, the Targeted Employees agree

that “in addition to any other remedy [Gallagher] may have at law or in equity,

[Gallagher] will be entitled to enforce this Agreement by obtaining a temporary

restraining order and preliminary and permanent injunctive relief to restrain any

such breach or further breach by Employee.”




                                          66
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 68 of 137 PageID #: 80




       99.    Since Alliant’s raid has become public, Gallagher is unfortunately

expending considerable time, effort, and resources in order to combat Defendants’

unlawful conduct, at a considerable cost and distraction to the business.

       100. The Targeted Employees each had access to valuable confidential

information concerning Gallagher’s clients and business strategies. They were

obligated, pursuant to the terms of their Agreements and fiduciary duties, to use

that confidential information for the sole purpose of benefiting Gallagher and its

affiliates.

       101. Since Alliant began its raids on Gallagher, Gallagher has lost the

institutional knowledge of dozens of long-term employees experienced in servicing

Gallagher clients across a variety of industries including, the health and welfare

benefits consulting industry, and the commercial, casualty, real estate, and

construction insurance industries. Moreover, as noted above, Gallagher has lost

client data and information, which was destroyed by the Targeted Employees on

the way out the door to Alliant.

       102. Thus far, Alliant has illegally acquired over 80 of Gallagher’s clients.

Because the scheme is ongoing, Alliant will almost certainly steal more of

Gallagher’s clients if injunctive relief is not granted. Determining causation on a

client-by-client basis is a massive inquiry that will require an assessment of each of

Gallagher’s clients that has since left, efforts to retain the client and mitigate



                                         67
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 69 of 137 PageID #: 81




damages, and a reasonable damages model that could provide a reliable valuation

conclusion. Accordingly, as Vice Chancellor Laster acknowledged in the Lockton

Opinion, this type of harm is considered irreparable because of the “myriad issues

that this court would have to confront in a damages analysis.” Lockton, 2019 WL

2536104, at *21.

      103. If allowed to continue unabated, Alliant’s raid of Gallagher’s

employees, clients, and proprietary business information will continue to cause

Gallagher significant harm.

      104. With this action, Gallagher is simply trying to stop Defendants from

illegally competing by further misappropriating Gallagher’s confidential

information and capitalizing on the valuable relationships Gallagher developed

with its employees and clients over the years in direct contravention of the

Agreements. Gallagher also seeks to recover damages it has suffered as a result of

the unlawful conduct of Defendants.

                          FIRST CAUSE OF ACTION

                     (Tortious Interference with Contract –
                              Against Defendants)

      105. Gallagher incorporates by reference all allegations contained in the

preceding Paragraphs as though set forth fully herein.

      106. The Agreements entered into between Gallagher and the Targeted

Employees are valid contracts that contain unambiguous and reasonable


                                        68
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 70 of 137 PageID #: 82




restrictions that, among other things, prohibit the Targeted Employees from doing

the following for two years after they depart: (i) directly or indirectly soliciting,

servicing, or consulting Gallagher client accounts; (ii) directly or indirectly

soliciting, inducing, or recruiting Gallagher employees; and (iii) disclosing or

misappropriating Gallagher’s confidential information, including with respect to

clients and business strategies.

      107. The Agreements also obligated the Targeted Employees to adhere to

their fiduciary duties to Gallagher, including but not limited to a duty of loyalty, at

all times while they were employed by Gallagher. Additionally, the Agreements

contained notice provisions requiring the Targeted Employees to provide written

notice to Gallagher upon deciding to resign, and, in most instances, required that

advanced notice be given by a specified number of days.

      108. Defendants were aware of the Agreements, along with their material

terms, because the agreements are standard and common in the insurance

brokerage industry, Alliant utilizes the same or similar agreements, and because

Alliant is regularly sued for violating such agreements, including by Gallagher.

Additionally, Gallagher notified Alliant of the terms and restrictions in the

Agreements prior to filing suit in Florida. The Targeted Employees were also

required to provide their Agreements to Alliant. For at least the past three years,




                                          69
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 71 of 137 PageID #: 83




Stone Point has had the same three Directors on Alliant’s Board of Directors,

including throughout the Lockton litigation.

      109. Defendants’ interference with these contracts was intentional. Alliant

frequently raids its competitors using a Playbook, which involves inducing

producers and their teams to defect to Alliant and violate their agreements with

their current employer. Alliant does so intentionally, and with the backing of

Stone Point, so that it can effectively acquire books of businesses without having

to pay fair value for them. Additionally, Defendants do not want producers to

abide by the restrictive covenants in their agreements, which would leave the value

Defendants seek—clients and team members—at their former employer.

      110. Consistent with the Playbook, Defendants actively solicited, induced,

encouraged, and aided the Targeted Employees to breach each of the above-

referenced contractual obligations to Gallagher in numerous ways. These included

encouraging the Targeted Employees to leave Gallagher without contractually

required notice, breach duties of loyalty to Gallagher, solicit Gallagher’s

employees and clients to Alliant immediately after, and sometimes before, their

resignation, blatantly stealing client lists and other confidential information and, in

some cases, rebranding Gallagher’s client-specific manual as Alliant’s own.

      111. Stone Point made significant equity investments in Alliant in 2015

and 2019, which was integral to the growth strategy of Alliant, which included



                                          70
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 72 of 137 PageID #: 84




actively soliciting, inducing, encouraging, and aiding the Targeted Employees to

breach each of the above-referenced contractual obligations to Gallagher in

numerous ways. Stone Point provides the capital that Alliant depends on to offer

out-sized compensation packages to induce the Targeted Employees to breach their

contractual duties, including valid restrictive covenants, all for the benefit of Stone

Point and Alliant’s bottom line. Gallagher also understands that Stone Point and

Alliant coordinate closely to ensure that Alliant has the cash and stock needed to

execute its targeted slate of leveraged hires. Additionally, Stone Point holds three

of the eight seats on Alliant’s Board of Directors and “provide[s] management

services to Alliant,” including with respect to the specific unlawful growth strategy

at issue here.

      112. Alliant’s raid of Gallagher intensified after it was rebuffed in its offer

to purchase Florida producer Ghirardini’s book of business.          After Gallagher

rejected Alliant’s proposal, Alliant said Gallagher’s response was “noted and will

be remembered.”

      113. Alliant, with the financial backing of Stone Point, offered the

producer Targeted Employees deals that were contingent on their immediately

moving clients from Gallagher to Alliant. Alliant structured the deals so that a

Targeted Employee’s compensation would increase as clients moved to Alliant.

When one Gallagher employee asked about Gallagher’s Non-Solicitation Clauses,



                                          71
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 73 of 137 PageID #: 85




having filed the Delaware Certificate of Conversion and reincorporated in

California, Alliant told him that it did “not have the same perspective” on the

Agreement and underscored that Defendants have been “extremely successful” in

effectuating the Playbook.

      114. Alliant, with the knowledge and backing of Stone Point, orchestrated

mass resignations over a short period of time to maximize the disruption to

business. For example, at least one producer held off on resigning until a Monday

so that Gallagher would not have the weekend to prepare a litigation strategy

before he could start bringing in business for Alliant.

      115. Alliant attempted to hide what they knew to be bad conduct, including

by using third-party recruiters to notify Targeted Employees about specific job

openings and telling the Targeted Employees to patiently wait for an offer from

Alliant—in direct violation of their Non-Solicitation Clauses.        The Targeted

Employees were also instructed to sign PEDPs designed to cover up Alliant’s true

intent. Alliant also attempted to evade the consequences of its bad actions by filing

a Certificate of Conversion in Delaware and reincorporating in California.      This

would have required approval by Alliant’s Board of Directors, including the three

principals at Stone Point.

      116. But for Defendants’ interference, Gallagher had a reasonable

expectation of maintaining its existing business and relationships during the terms



                                          72
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 74 of 137 PageID #: 86




set out in the relevant Agreements regarding Non-Solicitation Clauses with respect

to both its employees and client accounts.

      117. Defendants’ intentional conduct was without privilege or justification,

and was accomplished through improper means and with an improper purpose.

      118. Defendants’ interference with the contractual relations between

Gallagher and the Targeted Employees caused Gallagher to suffer harm, including

loss of market share, current and future client relationships, loss of reputation and

goodwill, and lost revenues.

      119. In addition to interfering with the contracts Gallagher entered into

with its employees, Defendants also tortiously interfered with Gallagher’s

contracts with its clients.

      120. For example, since February 1, 2007, Gallagher has had a

“Compensation Agreement” with PestSure that obligated PestSure to pay

Gallagher fees for certain brokerage and administrative services Gallagher

provided. During the duration of the Compensation Agreement, PestSure paid

these fees to Gallagher.

      121. Additionally, since February 2007, Gallagher has had a general

agency agreement with an insurance carrier, which obligated the insurance carrier

to pay Gallagher commissions in exchange for marketing the insurance carrier’s




                                         73
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 75 of 137 PageID #: 87




insurance to the members of PestSure. During the duration of the general agency

agreement, the insurance carrier paid these commissions to Gallagher.

      122. Alliant knew or should have known of the existence of these

agreements, as it is standard in the industry to enter into such compensation

agreements with clients and insurance companies.

      123. Alliant’s wrongful, knowing, intentional and malicious actions, which

included poaching Burke and his team from Gallagher and working to

clandestinely solicit PestSure’s business, in part through misappropriating and

using confidential information about Gallagher’s relationship with PestSure,

caused PestSure and the insurance carrier to terminate their agreements with

Gallagher.

      124. Defendants’ intentional conduct was without privilege or justification,

and was accomplished through improper means and with an improper purpose.

      125. Defendants’ interference with the contractual relations between

Gallagher, its clients, and insurance carriers caused, and is continuing to cause,

Gallagher to suffer harm, including loss of these client and related insurer

relationships, the fees and commissions they generated, and additional loss of

reputation and goodwill.

      126. Gallagher lacks an adequate remedy at law.




                                        74
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 76 of 137 PageID #: 88




                            SECOND CAUSE OF ACTION

  (Tortious Interference with Prospective Economic Advantage / Prospective
                   Business Relationships – Against Alliant)

      127. Gallagher incorporates by reference all allegations contained in the

preceding Paragraphs as though set forth fully herein.

      128. During all relevant times, Gallagher was engaged in numerous

discussions with current clients about potential future business opportunities.

Gallagher was also in active discussions with potential clients to solicit their

business.    Given Gallagher’s time and effort with respect to this business

development, as well as its reputation in the industry, Gallagher was reasonably

likely to secure these business opportunities.

      129. Alliant intentionally interfered with Gallagher’s prospective business

relationships by targeting and recruiting the Targeted Employees, whom Alliant

understood to be assisting with the development of these business relationships,

and by aiding the Targeted Employees in soliciting Gallagher’s clients and

potential future clients.

      130. Alliant’s intentional interference was the proximate cause of

Gallagher losing business it spent significant time, energy, and resources to

develop. But for Alliant’s interference, Gallagher had a reasonable expectation of

maintaining its existing business and relationships during the terms set out in the




                                         75
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 77 of 137 PageID #: 89




relevant Agreements regarding Non-Solicitation Clauses with respect to both its

employees and client accounts.

      131. As a result of Alliant’s actions, Gallagher was harmed and has

incurred, and will continue to incur, irreparable harm and damage.

      132. Gallagher lacks an adequate remedy at law.

                            THIRD CAUSE OF ACTION

               (Aiding and Abetting Breach of Fiduciary Duty –
                            Against Defendants)

      133. Gallagher incorporates by reference all allegations contained in the

preceding Paragraphs as though set forth fully herein.

      134. The Targeted Employees owed fiduciary duties, including, but not

limited to, a duty of loyalty, to Gallagher at all times they were employed by

Gallagher up to and until they departed, including with respect to Gallagher’s

confidential information.

      135. Defendants aided and abetted the Targeted Employees in breaching

their fiduciary duties in the following manner:

             (a)   Disclosing to Alliant, or otherwise misusing for the benefit of

Alliant, Gallagher’s confidential information with respect to current and former

employees, clients, and business strategies;

             (b)   Soliciting, or attempting to solicit, directly or indirectly,

Gallagher’s employees for the benefit of Alliant; and


                                         76
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 78 of 137 PageID #: 90




             (c)    Soliciting, or attempting to solicit, directly or indirect,

Gallagher’s clients for the benefit of Alliant.

      136. Defendants knew that the Targeted Employees owed fiduciary duties

to Gallagher, but nevertheless aided and abetted their breaches. Indeed, prior to

their departures, the Targeted Employees became de facto double agents for

Alliant at Alliant’s request and encouragement. During the period before they left,

the Targeted Employees actively began recruiting others to come with them to

Alliant, even asking them about their compensation so they could determine what

Alliant would need to offer. The Targeted Employees actively communicated with

clients in the days leading up to their departures about leaving Gallagher for

Alliant and misappropriated confidential Gallagher information for Alliant.

      137. To incentivize this behavior, Alliant, with the financial backing of

Stone Point, offered Targeted Employees deals that were contingent on their

immediately moving current and future business from Gallagher to Alliant. Alliant

structured the deals so that a Targeted Employee’s compensation could increase as

clients moved to Alliant. When one employee asked about Gallagher’s Non-

Solicitation Clauses, Alliant told him that it did “not have the same perspective” on

the Agreement and underscored that it has been “extremely successful” in

effectuating its raid strategy.




                                          77
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 79 of 137 PageID #: 91




      138. Stone Point made significant equity investments in Alliant in 2015

and 2019, which was integral to the growth strategy of Alliant, which included

actively soliciting, inducing, encouraging, and aiding the Targeted Employees to

breach each of the above-referenced contractual obligations to Gallagher in

numerous ways. Stone Point provides the capital that Alliant depends on to offer

out-sized compensation packages to induce the Targeted Employees to breach their

contractual duties, including valid restrictive covenants, all for the benefit of Stone

Point and Alliant’s bottom line. Gallagher also understands that Stone Point and

Alliant coordinate closely to ensure that Alliant has the cash and stock needed to

execute its targeted slate of leveraged hires. Additionally, Stone Point holds three

of the eight seats on Alliant’s Board of Directors and “provide[s] management

services to Alliant,” including with respect to the specific unlawful growth strategy

at issue here.

      139. As a direct and proximate result of this conduct, which was in

material breach of the Targeted Employees’ fiduciary duties owed to Gallagher,

Gallagher has suffered and will continue to suffer, unless enjoined, damage and

irreparable harm.

      140. These actions, in material breach of the Targeted Employees’

fiduciary duties to Gallagher, resulted in substantial damage and irreparable harm

to Gallagher and were taken maliciously and were the result of willful misconduct.



                                          78
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 80 of 137 PageID #: 92




      141. Defendants knowingly participated in, and benefitted from, the

breaches of fiduciary duties described above by, among other things, encouraging

the Targeted Employees to solicit Gallagher’s employees, clients, and confidential

information related to clients and business strategies, all the benefit of Alliant.

      142. Gallagher lacks an adequate remedy at law.

                            FOURTH CAUSE OF ACTION

                     (Civil Conspiracy – Against Defendants)

      143. Gallagher incorporates by reference all allegations contained in the

preceding Paragraphs as though set forth fully herein.

      144. Stone Point controls Alliant through its ownership of a vast majority

of Alliant shares.

      145. Three Stone Point principals occupy three of the eight seats on

Alliant’s Board of Directors.

      146. For an annual fee, Stone Point provides management services to

Alliant, “assists [Alliant’s] management with all material add-on acquisitions,” and

has helped it “evaluate business line expansion opportunities and alternative

distribution strategies.”

      147. After it purchased a majority stake in Alliant in 2015, Stone Point

began to work with Alliant and encouraged it to engage in a growth strategy that




                                           79
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 81 of 137 PageID #: 93




involved raiding the employees and clients of its competitors. As a result of this

strategy, for example, Alliant has been sued 13 times since 2018.

      148. Faced with this rising tide of lawsuits exposing the wrongfulness of

Alliant’s strategy for acquisitions, Stone Point has continued to direct and assist

Alliant’s wrongful acts.

      149. Stone Point has continued to provide funding to Alliant and has

assisted Alliant in obtaining funds from other sources, to facilitate Alliant’s growth

through these illicit raids, including the raid on Gallagher. Gallagher understands

that Stone Point and Alliant coordinate closely to ensure that Alliant has the cash

and stock needed to execute its targeted slate of leveraged hires.

      150. Additionally, faced with the Lockton decision, and in light of Alliant’s

ongoing raid of Gallagher, Stone Point worked with Alliant and certainly approved

of Alliant filing a Certificate of Conversion with the Delaware Secretary of State.

As described in the preceding paragraphs, filing this Certificate of Conversion was

a substantial step in facilitating Alliant’s tortious acts against Gallagher.

      151. With Stone Point’s management and assistance, Alliant solicited,

induced, and encouraged the Targeted Employees to breach their contractual

obligations to Gallagher in numerous ways, including through breaching their Non-

Solicitation Clauses, notice, fiduciary, and confidentiality agreements with

Gallagher. These actions have and continue to cause Gallagher significant harm



                                           80
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 82 of 137 PageID #: 94




in the form of lost clients and prospective business opportunities, as well as

reputational harm.

        152. With Stone Point’s management and assistance, Alliant also tortiously

interfered with Gallagher’s contracts with its clients, causing Gallagher significant

harm.

        153. As a result of the actions orchestrated by Defendants, Gallagher was

harmed and has incurred, and will continue to incur, irreparable harm and damage.

        154. Gallagher lacks an adequate remedy at law.

                                      PRAYER

        Wherefore, Gallagher prays for an order of this Court:

              (a)    Declaring that Alliant has interfered with Gallagher’s

prospective business relationships;

              (b)    Declaring that Defendants have (i) interfered with Gallagher’s

contractual relations; and (ii) aided and abetted breaches of fiduciary duties owed

to Gallagher;

              (c)    Declaring that Defendants have engaged in a conspiracy to: (i)

interfere with Gallagher’s contractual relations; (ii) interfere with Gallagher’s

prospective business relationships; and (iii) aid and abet breaches of fiduciary

duties owed to Gallagher;




                                          81
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 83 of 137 PageID #: 95




             (d)   Ordering that Defendants provide an accounting to Gallagher of

any and all confidential and proprietary information that has been collected, used

or disclosed to any person or entity;

             (e)   Ordering that Defendants pay to Gallagher all damages

sustained by Gallagher arising from the foregoing misconduct;

             (f)   Ordering that Defendants account to Gallagher for all gains,

profits, and other advantages unjustly obtained by Defendants as a result of their

wrongful acts;

             (g)   Order expedited discovery on this matter;

             (h)   Issue a preliminary and permanent injunction that enjoins

Defendants as follows:

                    Enjoining Alliant from directly or indirectly accepting,

                       servicing, or working on any of Gallagher’s clients that the

                       Targeted Employees produced or serviced while employed

                       at Gallagher, including, but not limited to, those clients that

                       have already transitioned from Gallagher to Alliant;

                    Enjoining Alliant from maintaining, possessing, using,

                       disclosing, or providing to any third party Gallagher’s

                       confidential information;




                                         82
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 84 of 137 PageID #: 96




                   Enjoining Alliant from using Gallagher’s confidential

                     information to solicit clients or render services to clients;

                   Enjoining Alliant from using Gallagher’s confidential

                     information to solicit Gallagher’s employees;

                   Enjoining Defendants from inducing (directly or indirectly)

                     the Targeted Employees or any Gallagher employees to

                     violate the terms of their Agreements, including, but not

                     limited to, the Non-Solicitation Clauses and related

                     obligations and confidentiality agreements with Gallagher;

                   Enjoining Defendants from aiding and assisting the Targeted

                     Employees, or any other Gallagher employees, in violating

                     their duties to, and Non-Solicitation Clauses and related

                     obligations and confidentiality agreements with, Gallagher;

                   Enjoining Defendants from conspiring to: (i) interfere with

                     Gallagher’s    contractual   relations;   (ii)   interfere   with

                     Gallagher’s prospective business relationships; and (iii) aid

                     and abet breaches of fiduciary duties owed to Gallagher;

                   Ordering Alliant to account for all Gallagher’s confidential

                     information that Alliant misappropriated;




                                        83
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 85 of 137 PageID #: 97




                    Ordering Alliant to return to Gallagher all of its confidential

                      information in Alliant’s possession, custody, and control;

                      and

                    Ordering Alliant to, after returning Gallagher’s confidential

                      information, certify in writing and under the pains of

                      penalties or perjury that all paper and electronic copies of all

                      Gallagher’s     confidential   information     in    Alliance’s

                      possession, custody, or control have been returned and, if

                      electronic, upon resolution of these proceedings, have been

                      permanently deleted from any location where they have

                      been stored.

             (i)   Award all of the costs and attorneys’ fees Gallagher has

incurred in connection with this action; and

             (j)   Award such other and further relief as this Court deems just and

is proper.




                                         84
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 86 of 137 PageID #: 98




Dated: September 14, 2020

                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                    /s/ Ryan D. Stottmann
OF COUNSEL:                         Kenneth J. Nachbar (#2067)
                                    Ryan D. Stottmann (#5237)
Andrew M. Berdon                    Thomas P. Will (#6086)
QUINN EMANUEL URQUHART &            Miranda Gilbert (#6662)
SULLIVAN, LLP                       1201 North Market Street
51 Madison Avenue, 22nd Floor       Wilmington, DE 19801
New York, NY 10010                  (302) 658-9200
(212) 849-7000
                                      Attorneys for Plaintiffs
Lazar P. Raynal
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
191 North Wacker, Ste. 2700
Chicago, IL 60610
(312) 705-7400




                                      85
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 87 of 137 PageID #: 99




              EXHIBIT B
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 88 of 137 PageID #: 100




    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                  Plaintiff,    )
                                )
       vs.                      )
                                )                    Civil No. ____________
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
                    Defendants. )
                                )

                     PLAINTIFF’S MOTION TO EXPEDITE

      Plaintiff Arthur J. Gallagher & Co. (“Gallagher”) hereby moves for expedited

proceedings in support of Gallagher’s forthcoming motion for a preliminary

injunction against Defendants Alliant Insurance Services, Inc. (“Alliant”) and Stone

Point Capital, LLC (“Stone Point” and with Alliant, collectively, the “Defendants”).

                                INTRODUCTION

         1.     Alliant, with the assistance of its private equity owner Stone Point,

is in the midst of an ongoing, nationwide, illicit raid of Gallagher’s producers and

employees (the “Targeted Employees”) and its clients. Using a calculated and

unlawful playbook, Alliant so far has poached 39 Targeted Employees and scores of

Gallagher clients.

         2.     Despite Gallagher’s effort to stop Alliant’s conduct through

litigation in other jurisdictions, Alliant has attempted to evade accountability and



                                         1
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 89 of 137 PageID #: 101




continues its raid at full speed—targeting Gallagher employees and clients

nationwide. Gallagher now seeks this Court’s assistance to stop Alliant’s unlawful

activity, much as the complaining Plaintiffs did approximately fifteen months ago in

a case captioned Mt. West Series of Lockton Cos., LLC v. Alliant Ins. Servs., No.

2019-0226-JTL (Del. Ch. 2019) (“Lockton”), another raid case in which Alliant

deployed its unlawful playbook.

          3.    In Lockton, following expedited discovery, this Court issued a

preliminary injunction against Alliant.        As with Gallagher, Alliant induced

Lockton’s employees to breach their contracts, initiated a “full-court press” to solicit

Lockton’s clients, and engaged in “secretive and underhanded behavior in violation

of contractual obligations and legal requirements”—while “mask[ing] their

activities under a façade of compliance measures and through misleading

representations and averments.” Lockton, 2019 WL 2536104, at *2, 47.

          4.    Here, Alliant began clandestinely laying the foundation for its raid

in 2019 by: (i) working with Stone Point to raise equity; and (ii) recruiting top

Gallagher producers and senior employees to move their books of business to Alliant

for outsized cash and stock-rich compensation. With these plans in motion, in March

2020, Alliant approached Gallagher with a threat couched as an offer: sell Alliant

the books of business Alliant wants, or else. When Gallagher refused, Defendants

pressed forward with their nationwide raid—inducing the Targeted Employees to



                                           2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 90 of 137 PageID #: 102




resign without notice and immediately begin soliciting their clients to make Alliant

their new “broker of record” in direct breach of contractual and other duties owed to

Gallagher. Even prior to their purported dates of resignation, many of the Targeted

Employees began working as double agents on Alliant’s behalf, misappropriating

Gallagher’s confidential client information and soliciting Gallagher’s clients to

Alliant.

           5.    This activity continued throughout August and early September; is

ongoing; and will continue unless enjoined. For example, on or about August 25,

Gallagher learned that Alliant had misappropriated a Gallagher client procedures

manual and rebranded it as its own. On August 24, 25 and September 3, Alliant and

its agents communicated with the head of a Gallagher business unit in its Atlanta

office, offering him a position expressly conditioned on his ability to shift an existing

“block” of Gallagher business to Alliant, irrespective of the non-solicitation clauses

in his employment agreement. Alliant’s representatives explained that its “leveraged

hire” playbook was well-developed, and was made possible by the close alignment

between senior Alliant management and its private equity owners at Stone Point who

provided capital needed to fund contracts with multi-year guarantees and equity

grants that would permit the employee to reap millions in longer-term compensation

upon execution of an “exit” transaction by Stone Point. The Alliant representatives

also stressed that the key to its offer is the portability of the target’s existing client



                                            3
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 91 of 137 PageID #: 103




relationships.   There was no discussion whatsoever about strategies for the

acquisition of new clients who were not currently Gallagher clients. And, on

September 14, a known Alliant recruiter contacted Gallagher’s area vice president

for its Lubbock, Texas office, seeking to poach him.

          6.     In light of the ongoing attack on its business and client relationships,

Gallagher requests expedited proceedings to support its request for a preliminary

injunction halting this unlawful conduct. As explained below, Gallagher has strong

claims that Alliant is tortiously interfering with Gallagher’s contractual and business

relationships with employees and clients, aiding and abetting the Targeted

Employees’ breaches of their fiduciary duties, and conspiring with Stone Point,

causing Gallagher irreparable injuries.

          7.     Gallagher’s Motion to Expedite should be granted.

                                  BACKGROUND1

          8.     Gallagher is one of the largest insurance brokers in the world.

Compl. ¶ 26. Alliant is an insurance brokerage firm and a direct competitor of

Gallagher. Id. at ¶ 2.

          9.     In 2015, Alliant was acquired by Stone Point, a private equity firm

and Delaware corporation, headquartered in Greenwich, Connecticut. Id. at ¶¶ 31-



1
  A full recitation of the facts is set forth in Gallagher’s Verified Complaint, which
is incorporated herein by reference.

                                           4
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 92 of 137 PageID #: 104




38. Since Stone Point purchased Alliant and took control of three of its eight Board

of Director seats, Defendants have implemented in earnest a playbook involving

illicit “leveraged hires,” of Alliant’s competitors’ employees and clients. Id. at ¶¶

36, 39.

          10.   In 2019, to fuel future raids, including a raid against Gallagher,

Alliant raised capital through investments from Stone Point and, with Stone Point’s

assistance, others. Id. at ¶ 68. Supported by these funds, Defendants planned to raid

many of Gallagher’s top employees and steal its clients. Id. at ¶¶ 68-72; 93(a)-(c).

          11.   On January 29, 2020, just three weeks after this Court entered a

permanent injunction in Lockton, Alliant filed a Certificate of Conversion to change

its state of incorporation from Delaware to California. This was a clear move by

Alliant to avoid future judicial scrutiny in Delaware, whose courts have already

found Alliant’s actions to be unlawful. Id. at ¶¶ 9, 23, 27, 31, 70-71. Alliant would

later use the Certificate of Conversion as part of its effort to induce the Targeted

Employees to violate their Agreements. Id. at ¶¶ 31, 71.

          12.   Alliant began soliciting employees of Gallagher’s offices in Florida,

culminating in the March 2020 resignation of three of Gallagher’s top Florida-based

employees, including David Ghirardini, Gallagher’s Area Senior Vice President in

Benefits, and the team that worked with them. Id. at ¶¶ 74, 92; 93(d).




                                         5
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 93 of 137 PageID #: 105




          13.   After executing these first three resignations—giving Gallagher a

taste of what might follow—Alliant made a threat couched as an “offer”—sell us

your client relationships, or else. Id. at ¶¶ 75, 93(e)-(g). When Gallagher refused,

Alliant executed its broader plan, soliciting the clients Ghirardini had serviced with

the Florida-based Targeted Employees’ assistance. Id. at ¶¶ 76, 93(h)-(i).

          14.   On April 24, 2020, Gallagher sued Alliant and certain former

employees in response to the Florida raid, seeking injunctive relief. Id. at ¶ 77.

Alliant maneuvered to delay this litigation—seeking to disqualify the judge and

appealing that denial—all while expanding its raid against Gallagher. Id. at ¶ 77 n.7.

Alliant continues to solicit and steal Gallagher’s Florida benefits accounts, with one

client terminating as recently as August 25 and others suggesting they may soon

leave Gallagher. Id. at ¶¶ 93(i).

          15.   Alliant next focused on Gallagher’s San Francisco operations where

they targeted producers who had previously sold their businesses to Gallagher. Id.

at ¶¶ 69, 72, 78-79. In July, Alliant orchestrated the mass resignation of fifteen

employees who worked for these producers, without notice.             Each of those

employees immediately joined Alliant and worked with the producers to solicit their

Gallagher clients to move their business. Id. at ¶¶ 78-79, 92.

          16.   The producers and employees continue to solicit employees and

clients for Alliant—often using confidential Gallagher information. See id. at ¶¶ 79,



                                          6
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 94 of 137 PageID #: 106




93(c), (k)-(r), (u)-(x), (dd), (qq). For example, on August 21, another San Francisco-

based Targeted Employee left to join Alliant. Id. at ¶ 92. Approximately 50

California clients have left Gallagher for Alliant thus far—one was unlawfully

solicited as recently as August 25. Id. at ¶¶ 79.

          17.   In mid-August, Alliant raided Gallagher’s Dallas, Texas operations.

Id. at ¶ 81. Alliant focused on three of Gallagher’s key producers, each of whom

had large books of business. Id. Alliant contacted all three while they were still at

Gallagher and turned them and their teams into double agents, misappropriating

Gallagher information to steer employees and client accounts to Alliant. See, e.g.,

id. at ¶ 81, 93(s), (cc), (jj)-(kk), (nn)-(pp). It was soon discovered that the Dallas-

based Targeted Employees had stolen a proprietary Gallagher client-procedures

manual, made cursory edits to the manual to conform with Alliant’s systems, erased

(most of) the references to Gallagher, and falsely rebranded the manual as an Alliant

document. Id. at ¶ 93 (mm).

          18.   These key Dallas producers continue to solicit and steal Gallagher’s

employees and clients. So far, 19 Dallas-based Targeted Employees have left

Gallagher for Alliant, and two were poached within the last three weeks. Id. at ¶ 92,

93(rr).   These employees have interfered with many of Gallagher’s client

relationships, for example, inducing a longstanding client and an insurer to




                                          7
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 95 of 137 PageID #: 107




terminated their contracts with Gallagher and move their business to Alliant. Id. at

¶ 93(ee)-(ii).

          19.    Alliant shows no indication that it plans to stop its raids. See, e.g.,

id. at ¶¶ 93(j), (y)-(bb). On August 24, Alliant attempted to poach the head of the

benefits practice in Gallagher’s Atlanta, Georgia region. Id. at ¶¶ 85-89, 93(ss)-(uu).

Alliant and its agent explained that its offer was contingent on the manager’s ability

to bring Gallagher clients to Alliant, suggested that the manager should disregard

the non-solicitation provisions in his employment agreement, and explained that

Stone Point and Alliant coordinate closely to ensure that Alliant has the cash and

stock needed to execute its planned leveraged hires. Id. On September 14, the same

recruiter that initially contacted the Atlanta manager reached out to Gallagher’s area

vice president in Lubbock, Texas, seeking to poach him. Id. at ¶ 93(vv).

          20.    If allowed to continue, these attacks will continue to irreparably

harm Gallagher’s business through stripping it of valuable employees and clients.

Id. at ¶¶ 94-104.

                                    ARGUMENT

          21.    Gallagher is entitled to expedited proceedings upon showing: (1) a

“sufficiently colorable claim”; and (2) “a sufficient possibility of threatened

irreparable injury.” In re Ness Techs., Inc., 2011 WL 3444573, at *2 (Del. Ch. Aug.

3, 2011). “In assessing a motion to expedite, [a court is] guided by the well-pled,



                                           8
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 96 of 137 PageID #: 108




verified allegations of the Complaint.” Shocking Techs., Inc. v. Michael, 2012 WL

165561, at *1 (Del. Ch. Jan. 10, 2012). “The burden on a plaintiff in seeking an

expedited proceeding is not high” and a party’s request for expedited proceedings is

“normally routinely granted.” Renco Grp., Inc. v. MacAndrews AMG Hldgs. LLC,

2013 WL 209124, at *1 (Del. Ch. Jan. 18, 2013).

   A.     Gallagher’s Claims are Colorable

          22.   The Verified Complaint’s claims more than meet the “sufficiently

colorable” standard. Specifically, Gallagher alleges that Alliant: (i) tortiously

interfered with Gallagher’s contracts and prospective business relationships; (ii)

aided and abetted the Targeted Employees’ breaches of fiduciary duties; and (iii)

conspired with Stone Point.

          23.   Gallagher has a colorable claim against the Defendants for tortious

interference with contracts.    The Verified Complaint contains a multitude of

allegations setting forth: “(1) a contract, (2) about which defendant knew and (3) an

intentional act that is a significant factor in causing the breach of such contract (4)

without justification (5) which causes injury.” NAMA Holdings, LLC v. Related

WMC LLC, 2014 WL 6436647, at *25 (Del. Ch. Nov. 17, 2014). Similarly,

Gallagher has set forth a strong claim against Alliant for tortious interference with

prospective business relations, which requires, “(1) a reasonable probability of a

business opportunity; (2) intentional interference by a defendant with that



                                          9
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 97 of 137 PageID #: 109




opportunity; (3) proximate causation; and (4) damages.” Beard Research, Inc. v.

Kates, 8 A.3d 573, 607-08 (Del. Ch. 2010).

         24.    Each of the Targeted Employees had a valid and enforceable

employment agreement including non-solicitation and confidentiality provisions.

Compl. at ¶¶ 56-59, 106.2 Alliant and Stone Point, were aware of these contracts,

which contain industry standard provisions similar to those Alliant uses in its own

agreements. Id. at ¶¶ 63-65, 108. The Defendants’ intentionally interfered with

them. Id. at ¶109.

         25.    The Defendants’ coordinated raid convinced 39 employees to resign

with little to no notice and immediately solicit Gallagher’s clients and other

employees in breach of their contractual obligations. Id. at ¶¶ 21, 90-92, 110; see

also NAMA Holdings, 2014 WL 6436647, at *26; ASDI, Inc. v. Beard Research,

Inc., 11 A.3d 749, 751 (Del. 2010). Additionally, Alliant, with the knowledge and

backing of Stone Point, caused the Targeted Employees to steal clients, prospective

business opportunities, client lists and other confidential information, and, in some




2
   The provisions are valid regardless of which state’s laws apply. See, e.g., Picture
It Sold Photography, LLC v. Bunkelman, 287 So. 3d 699 (Fla. Dist. Ct. App. 2020)
(enforcing covenants restricting competition and solicitation); Alliant Ins. Servs.,
Inc. v. Gaddy, 159 Cal. App. 4th 1292, 1307 (2008) (enforcing non-solicitation
provision and upholding preliminary injunction obtained by Alliant); Smith v.
Nerium Int’l, LLC, No. 05-18-00617-CV, 2019 WL 3543583, at *6 (Tex. App. Aug.
5, 2019) (upholding temporary injunction based on two year non-solicitation clause).

                                         10
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 98 of 137 PageID #: 110




cases, rebrand materials stolen from Gallagher as Alliant’s own. Compl. at ¶¶ 94,

110-113. Alliant’s intent is exposed by its efforts to hide its conduct. Id. at ¶ 115.

          26.    Alliant’s scheme has already caused Gallagher to lose scores of

client accounts and it expects to lose more without injunctive relief. Id. at ¶¶ 21-22,

118, 139-140. See Beard Research, 8 A.3d at 609-10. The ongoing raids continue

to cause Gallagher injury as it loses additional employees and clients, and suffers

reputational harm. Compl. at ¶¶ 22, 139.

          27.    Alliant has also tortiously interfered with Gallagher’s contracts with

clients and insurers. Id. at ¶¶ 93(ee)-(ii), 119-123. Through its bad acts, Alliant

knowingly caused clients and insurers to terminate their contracts with Gallagher.

Id. at ¶¶ 93(ee)-(ii), 122-123.

          28.    Gallagher also has a colorable claim against the Defendants for

aiding and abetting the Targeted Employees’ breaches of fiduciary duties. That

claim requires: “(1) the existence of a fiduciary relationship, (2) a breach of the

fiduciary’s duty and (3) a knowing participation in that breach by the defendants

who are not fiduciaries.” Weinberger v. Rio Grande Indus., Inc., 519 A.2d 116, 131

(Del. Ch. 1986). The Targeted Employees owed fiduciary duties to Gallagher,

including duties of candor and loyalty. Compl. at ¶¶ 60-62, 134.

          29.    Alliant, with Stone Point’s knowledge and support, knowingly

coordinated with the Targeted Employees, while they still worked at Gallagher, to



                                          11
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 99 of 137 PageID #: 111




breach their fiduciary duties to Gallagher in multiple ways, including by

misappropriating confidential and proprietary business information and soliciting

Gallagher’s employees and clients for Alliant. Id. at ¶¶ 135-138; see, e.g. E.I. du

Pont de Nemours & Co. v. Am. Potash & Chem. Corp., 200 A.2d 428, 432 (Del. Ch.

1964) (disclosing confidential information may be a breach of fiduciary duty); Beard

Research, Inc., 8 A.3d at 602 (an employee breaches their fiduciary duty when they

‘solicit[ an] employer’s customers before cessation of employment’”).

         30.    The elements of a conspiracy are: (1) a confederation of two or more

persons; (2) an unlawful act in furtherance of the conspiracy; and (3) actual damage.

Nicolet, Inc. v. Nutt, 525 A.2d 146, 150 (Del. 1987).

         31.    Stone Point conspired with Alliant to commit its tortious behavior.

Compl. at ¶¶ 144-152. Stone Point provided funding and management to Alliant to

support Alliant’s growth. Id. at ¶¶ 146-149. Stone Point also sits on Alliant’s Board

and directed and assisted Alliant’s acts. For example, Alliant’s “leveraged hire”

playbook was made possible by the close alignment between Alliant and Stone

Point, which provided the needed capital for Alliant’s raids. Id. at ¶¶ 36, 111.

         32.    Because of the above bad acts, Gallagher lost numerous veteran

employees, clients, prospective business opportunities, and suffered reputational

damage. Id. at ¶¶ 151-153.




                                         12
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 100 of 137 PageID #: 112




           33.   Accordingly, Gallagher has colorable claims sufficient to support

 expedition.

    B.     Gallagher Has Demonstrated Threatened Irreparable Harm

           34.   Gallagher will continue to suffer irreparable harm, if Alliant is

 allowed to continue stealing Gallagher’s confidential information, employees, and

 current and prospective clients. Id. at ¶¶ 94-104. Alliant’s conduct in this case

 mirrors its raid in Lockton and irreparable injury exists because of the “myriad issues

 that this court would have to confront in a damages analysis.” Lockton, 2019 WL

 2536104, at *20; see also In re Shawe & Elting LLC, 2015 WL 4874733, at *28

 (Del. Ch. Aug. 13, 2015) (quotations omitted) (“[I]rreparable harm…[can] include

 harm to a corporation’s reputation, goodwill, customer relationships, and employee

 morale.”).

           35.   In addition, each of Gallagher’s Agreements, including those signed

 by the Targeted Employees, acknowledges that a breach of the non-solicitation,

 notice, and obligation not to misappropriate confidential information terms would

 cause irreparable harm. Compl. at ¶¶ 97-98. Such agreements are enforceable. See

 Lockton, 2019 WL 2536104, at *21 (finding irreparable harm, in part, because the

 agreements at issue stipulated that a breach would “give rise to irreparable harm”).

           36.   In any event, Delaware law “has consistently found a threat of

 irreparable [harm] in circumstances whe[re] a covenant not to compete is breached.”



                                           13
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 101 of 137 PageID #: 113




 Hough Assocs., 2007 WL 148751, at *18; see also, e.g., Dickinson Med. Grp., P.A.

 v. Foote, 1984 WL 8208, at *3 (Del. Ch. May 10, 1984). Delaware courts have

 noted that “[d]amages would not adequately compensate Plaintiffs for a breach of

 the confidentiality provisions because the purpose of such provisions is to prevent

 harm and misuse before it occurs.” Horizon Personal Commc’ns, Inc. v. Sprint

 Corp., 2006 WL 2337592, at *20 (Del. Ch. Aug. 4, 2006); Cabela’s, 2018

 WL5309954, at *13-14 (Del. Ch. Oct. 26, 2018) (breaches of non-solicitation and

 confidentiality provisions would subject plaintiff to unfair competition and

 irreparable harm). Such prospective irreparable harm is redressable by injunction.

 See Newell Rubbermaid Inc. v. Storm, 2014 WL 1266827, at *10 (Del. Ch. Mar. 27,

 2014).

                                  CONCLUSION

       For the reasons set forth above and in the Verified Complaint filed herewith,

 Gallagher respectfully requests that its Motion to Expedite be granted and that the

 Court enter the proposed form of order submitted herewith.




                                         14
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 102 of 137 PageID #: 114




                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                     /s/ Ryan D. Stottmann
 OF COUNSEL:                         Kenneth J. Nachbar (#2067)
                                     Ryan D. Stottmann (#5237)
 Andrew M. Berdon                    Thomas P. Will (#6086)
 QUINN EMANUEL URQUHART &            Miranda Gilbert (#6662)
 SULLIVAN, LLP                       1201 North Market Street
 51 Madison Avenue, 22nd Floor       Wilmington, DE 19801
 New York, NY 10010                  (302) 658-9200
 (212) 849-7000
                                       Attorneys for Plaintiff
 Lazar P. Raynal
 QUINN EMANUEL URQUHART &              Words: 2,970
 SULLIVAN, LLP
 191 North Wacker, Ste. 2700
 Chicago, IL 60610
 (312) 705-7400



 September 14, 2020




                                      15
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 103 of 137 PageID #: 115




               EXHIBIT C
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 104 of 137 PageID #: 116




        IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                                )
           Plaintiff,           )
                                )
       v.                       ) C.A. No. 2020-_________
                                )
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
           Defendants.          )

                   [PROPOSED] ORDER EXPEDITING PROCEEDINGS

                     WHEREAS, Plaintiff Arthur J. Gallagher & Co., having filed a Motion

 for Expedited Proceedings (the “Motion”), and for good cause shown,

                     IT IS HEREBY ORDERED, this ___ day of ________, 2020, that:

                     1.    The Motion is hereby GRANTED;

                     2.    A hearing on Plaintiff’s Motion for Preliminary Injunction will

 be held on ___________, ____, 2020.

                     3.    The parties shall negotiate and submit an agreed upon schedule

 for expedited discovery and briefing on Plaintiff’s Motion for Preliminary Injunction

 in advance of the hearing date scheduled above.


                                             ______________________________
                                                  [Vice] Chancellor




 10204-00001/12331128.2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 105 of 137 PageID #: 117




               EXHIBIT D
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 106 of 137 PageID #: 118
                                                   EFiled: Sep 14 2020 06:54PM EDT
                                                   Transaction ID 65930601
                                                   Case No. 2020-0780-
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 107 of 137 PageID #: 119




               EXHIBIT E
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 108 of 137 PageID #: 120
                                                   EFiled: Sep 14 2020 06:54PM EDT
         SUPPLEMENTAL INFORMATION PURSUANT              TO RULE
                                                   Transaction     3(A)
                                                               ID 65930601
               OF THE RULES OF THE COURT OFCase    CHANCERY
                                                        No. 2020-0780-
      The information contained herein is for the use by the Court for statistical
 and administrative purposes only. Nothing stated herein shall be deemed an
 admission by or binding upon any party.
 1.    Caption of Case: Arthur J. Gallagher & Co., v. Alliant Insurance Services,
       Inc., and Stone Point Capital, LLC
 2.    Date Filed: September 14, 2020
 3.    Name and address of counsel for plaintiff(s):
       Kenneth J. Nachbar (#2067), Ryan D. Stottmann (#5237), Thomas P. Will
       (#6086), Miranda N. Gilbert (#6662)
       Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street,
       Wilmington, DE 19801

 4.    Short statement and nature of claim asserted: Action for injunctive relief to
       prevent further tortious interference with contract, tortious interference with
       prospective economic advantage and prospective business relationships,
       aiding and abetting breach of fiduciary duty, and civil conspiracy.
 5.    Substantive field of law involved (check one):
           Administrative law              Labor law              Trusts, Wills and Estates
       _X_ Commercial law                  Real Property          Consent trust petitions
       ___ Constitutional law              348 Deed Restriction   Partition
        _ Corporation law                  Zoning                 Rapid Arbitration (Rules 96, 97)
       __ Trade secrets/trade mark/or                             Other:
           other intellectual property

 6.    Related cases, including any Register of Wills matters (this requires copies
       of all documents in this matter to be filed with the Register of Wills):
              Mt. West Series of Lockton Cos., LLC v. Alliant Ins. Servs., C.A. No.
              2019-0226-JTL
 7.    Basis of court’s jurisdiction (including the citation of any statute(s)
       conferring jurisdiction): 10 Del. C. § 3104; 6 Del. C. § 18-105; 10 Del. C.
       § 341

 8.    If the complaint seeks preliminary equitable relief, state the specific
       preliminary relief sought.
             N/A
 9.    If the complaint seeks a TRO, summary proceedings, a Preliminary
       Injunction, or Expedited Proceedings, check here. X_ (If #9 is checked, a
       Motion to Expedite must accompany the transaction.)
 10.   If the complaint is one that in the opinion of counsel should not be assigned
       to a Master in the first instance, check here and attach a statement of good
       cause. X
                                         /s/ Miranda N. Gilbert
                                         Miranda N. Gilbert (#6662)
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 109 of 137 PageID #: 121




                          STATEMENT OF GOOD CAUSE

              The undersigned counsel for Plaintiff Arthur J. Gallagher & Co.

 hereby states that there is good cause why this action should not be assigned to a

 Master in the first instance.         This action seeks injunctive relief to prevent

 Defendants from further tortiously interfering with contract, tortiously interfering

 with prospective economic advantage and prospective business relationships,

 aiding and abetting breach of fiduciary duty, and engaging in civil conspiracy.

 Petitioner respectfully submits that the complexity and scope of the issues

 presented in this action are most appropriately resolved by the Chancellor or a Vice

 Chancellor in the first instance.

                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                     /s/ Miranda N. Gilbert
                                     Kenneth J. Nachbar (#2067)
                                     Ryan D. Stottmann (#5237)
                                     Thomas P. Will (#6086)
                                     Miranda N. Gilbert (#6662)
                                     1201 North Market Street
                                     Wilmington, DE 19801
                                     (302) 658-9200
                                        Attorneys for Plaintiff

 September 14, 2020
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 110 of 137 PageID #: 122




                EXHIBIT F
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 111 of 137 PageID #: 123
                                                           EFiled: Sep 14 2020 06:54PM EDT
              M O R R I S , N I C H O L S , A R S H T & T UTransaction
                                                            N N ENo.
                                                           Case
                                                                        ID 65930601
                                                                  L L 2020-0780-
                                                                       LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347

                                             (302) 658-9200
                                          (302) 658-3989 FAX

 RYAN D. STOTTMANN
 (302) 351-9430
 (302) 425-4676 FAX
 rstottmann@mnat.com

                                         September 14, 2020


 BY E-FILING

 The Honorable Andre G. Bouchard
 Chancellor, Court of Chancery
 500 N. King Street
 Wilmington, DE 19801
                       Re:   Arthur J. Gallagher & Co., v. Alliant Insurance Services, Inc.,
                             et al., C.A. No. 2020-

 Dear Chancellor Bouchard:

                       We represent Plaintiff Arthur J. Gallagher & Co. who today

 commenced the above-referenced action and filed a Motion to Expedite. Copies of

 these filings are enclosed, and we are providing Defendants with notice and courtesy

 copies of these papers. We respectfully request that the Court assign this action at

 its earliest convenience so that Plaintiff’s motion may be heard.

                       If Your Honor has any questions, counsel are available at the Court’s

 convenience.
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 112 of 137 PageID #: 124

 The Honorable Andre G. Bouchard
 September 14, 2020
 Page 2


                                     Respectfully,

                                     /s/ Ryan D. Stottmann

                                     Ryan D. Stottmann (#5237)

                                     Words: 72

 RS
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 113 of 137 PageID #: 125




               EXHIBIT G
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 114 of 137 PageID #: 126
                                                           EFiled: Sep 14 2020 06:54PM EDT
              M O R R I S , N I C H O L S , A R S H T & T UTransaction
                                                            N N ENo.
                                                           Case
                                                                        ID 65930601
                                                                  L L 2020-0780-
                                                                       LLP

                                 1201 N ORTH M ARKET S TREET
                                        P.O. B OX 1347
                             W ILMINGTON , D ELAWARE 19899-1347

                                        (302) 658-9200
                                     (302) 658-3989 FAX

 MIRANDA N. GILBERT
 (302) 351-9194
 (302) 225-2574 FAX
 mgilbert@mnat.com

                                    September 14, 2020


 BY E-FILING

 Register in Chancery
 New Castle County Courthouse
 500 North King Street
 Wilmington, DE 19801
                  Re:   Arthur J. Gallagher & Co., v. Alliant Insurance Services, Inc.,
                        et al., C.A. No. 2020-

 Dear Sir or Madam:

                  Pursuant to Court of Chancery Rule 4, an employee of Morris, Nichols,

 Arsht & Tunnell LLP will be serving true and correct copies of the Verified

 Complaint and related suit papers requiring service in this action upon defendant,

 Alliant Insurance Services, Inc. Service will be effected pursuant to 10 Del. C. §

 3104 and 8 Del. C. § 266 by delivering the Verified Complaint and related suit papers

 to Alliant Insurance Services, Inc.’s registered agents at the following addresses:

 Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808; and

 to Corporate Secretary, Alliant Insurance Services Inc., 701 B Street, 6th Floor, San

 Diego, CA 92101.
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 115 of 137 PageID #: 127

 Register in Chancery
 September 14, 2020
 Page 2


             Pursuant to Court of Chancery Rule 4, an employee of Morris, Nichols,

 Arsht & Tunnell LLP will be serving true and correct copies of the Verified

 Complaint and related suit papers requiring service in this action upon defendant,

 Stone Point Capital, LLC. Service will be effected pursuant to a 6 Del. C. § 18-105

 by delivering the Verified Complaint and related suit papers to Stone Point Capital,

 LLC’s registered agent at the following address: Corporation Service Company, 251

 Little Falls Drive, Wilmington, DE 19808.

             Forms of summonses will be prepared by Morris, Nichols, Arsht &

 Tunnell LLP and presented to the Register in Chancery for signature and seal.

                                       Respectfully,

                                       /s/ Miranda N. Gilbert

                                       Miranda N. Gilbert (#6662)

                                       Words: 214

 MG
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 116 of 137 PageID #: 128




               EXHIBIT H
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 117 of 137 PageID #: 129

                                COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
J. TRAVIS LASTER                                                     Leonard L. Williams Justice Center
 VICE CHANCELLOR                                                      500 N. King Street, Suite 11400
                                                                     Wilmington, Delaware 19801-3734



                                     September 15, 2020

 Kenneth J. Nachbar, Esquire
 Ryan D. Stottmann, Esquire
 Thomas P. Will, Esquire
 Miranda Gilbert, Esquire
 Morris, Nichols, Arsht & Tunnell
 1201 North Market Street
 Wilmington, DE 19801

        RE:    Arthur J. Gallagher & Co. v. Alliant Insurance Services, Inc., et al.
               C.A. No. 2020-0780-JTL

 Dear Counsel:

        A hearing has been scheduled for Friday, September 18, 2020, at 11:00 a.m., on
 the plaintiff’s motion to expedite. Please arrange a teleconference and provide all parties
 including Chambers with the dial-in information.

        For the benefit of defendants, the fact that the date to respond to the complaint has
 not passed will not control my decision to consider a schedule. Likewise, any delay by
 defendants in obtaining Delaware counsel will not affect my decision to proceed. My
 general practice is to permit non-Delaware counsel, including in-house counsel, to appear
 for the purpose of the initial hearing. There is, however, a significant pool of excellent
 Chancery practitioners who are available on short notice.

        Counsel should ensure that this letter is distributed to all parties immediately.

                                            Sincerely yours,

                                            /s/ J. Travis Laster

                                            J. Travis Laster
                                            Vice Chancellor
 JTL/krw
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 118 of 137 PageID #: 130




                 EXHIBIT I
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 119 of 137 PageID #: 131
                                                   EFiled: Sep 16 2020 04:02PM EDT
                                                   Transaction ID 65938329
                                                   Case No. 2020-0780-JTL
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 120 of 137 PageID #: 132
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 121 of 137 PageID #: 133




                          JTL
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 122 of 137 PageID #: 134




                EXHIBIT J
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 123 of 137 PageID #: 135
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                                )
           Plaintiff,           )
                                )
       v.                       ) C.A. No. 2020-0780-JTL
                                )
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
           Defendants.          )

                        MOTION FOR ADMISSION
                  PRO HAC VICE OF ANDREW M. BERDON

             Miranda N. Gilbert, a member of the bar of the State of Delaware,

 pursuant to Rule 170(b) moves the admission pro hac vice of Andrew M. Berdon,

 of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison Avenue, 22nd Floor,

 New York, NY 10010, to represent Plaintiff Arthur J. Gallagher & Co. in this

 action. Movant certifies that she finds the applicant to be a reputable and a

 competent attorney, and that she is in a position to recommend the applicant’s

 admission. The applicant is admitted, practicing and in good standing in the State

 of New York.
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 124 of 137 PageID #: 136




                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                               /s/ Miranda N. Gilbert
                               Kenneth J. Nachbar (#2067)
                               Ryan D. Stottmann (#5237)
                               Thomas P. Will (#6086)
                               Miranda N. Gilbert (#6662)
                               1201 North Market Street
                               Wilmington, DE 19801
                               (302) 658-9200
                                   Attorneys for Plaintiffs

                               Words: 96
 September 15, 2020




                                       2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 125 of 137 PageID #: 137
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 126 of 137 PageID #: 138




                   22




          September 14, 2020
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 127 of 137 PageID #: 139
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                                )
           Plaintiff,           )
                                )
       v.                       ) C.A. No. 2020-0780-JTL
                                )
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
           Defendants.          )

              [PROPOSED] ORDER GRANTING MOTION
        FOR ADMISSION PRO HAC VICE OF ANDREW M. BERDON

              The foregoing application of Andrew M. Berdon for admission to

 practice in this action pro hac vice is hereby granted.

              IT IS SO ORDERED, this ___ day of ___________, 2020.

                                            _________________________________
                                                      Vice Chancellor
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 128 of 137 PageID #: 140
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                                )
           Plaintiff,           )
                                )
       v.                       ) C.A. No. 2020-0780-JTL
                                )
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
           Defendants.          )

                          MOTION FOR ADMISSION
                     PRO HAC VICE OF LAZAR P. RAYNAL

              Miranda N. Gilbert, a member of the bar of the State of Delaware,

 pursuant to Rule 170(b) moves the admission pro hac vice of Lazar P. Raynal, of

 Quinn Emanuel Urquhart & Sullivan, LLP, 191 North Wacker, Suite 2700,

 Chicago, IL 60610, to represent Plaintiff Arthur J. Gallagher & Co. in this action.

 Movant certifies that she finds the applicant to be a reputable and a competent

 attorney, and that she is in a position to recommend the applicant’s admission. The

 applicant is admitted, practicing and in good standing in the State of Illinois.
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 129 of 137 PageID #: 141




                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                               /s/ Miranda N. Gilbert
                               Kenneth J. Nachbar (#2067)
                               Ryan D. Stottmann (#5237)
                               Thomas P. Will (#6086)
                               Miranda N. Gilbert (#6662)
                               1201 North Market Street
                               Wilmington, DE 19801
                               (302) 658-9200
                                   Attorneys for Plaintiffs

                               Words: 94
 September 15, 2020




                                       2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 130 of 137 PageID #: 142
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
                                   CERTIFICATION

                 Lazar P. Raynal hereby certifies:

                 1.    That he is a member in good standing of the bar of the State of

 Illinois.

                 2.    That the attorney shall be bound by the Delaware Lawyers’

 Rules of Professional Conduct and has reviewed the Principles of Professionalism

 for Delaware Lawyers, as effective on November 1, 2003, and as amended;

                 3.    That he and all attorneys of the applicant’s firm who directly or

 indirectly provide services to the party or cause at issue shall be bound by all Rules

 of the Court;

                 4.    That, without exception, he does not maintain an office in the

 State of Delaware, and consents to the appointment of the Register of Chancery of

 New Castle County as agent upon whom service of process may be made for all

 actions, including disciplinary actions, that may arise out of the practice of law

 under this Rule and any activities related thereto;

                 5.    That he has not appeared in any actions in the courts of record

 in Delaware in the preceding twelve months;

                 6.    That a payment for the pro hac vice admission assessment in

 the amount of $422.00 is attached to be deposited in the Supreme Court
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 131 of 137 PageID #: 143




 registration fund for the purpose of the governance of the Bar of its Court and may

 be distributed pursuant to Supreme Court Rule 71; and

             7.     That, without exception, he has not been disbarred or

 suspended, and is not the object of any pending disciplinary proceedings in any

 jurisdiction where the applicant has been admitted generally, pro hac vice, or in

 any other way.

             8.     That he has been admitted generally to the bar of the State of

 Illinois.



           September 14, 2020
 Dated: ________________________          _________________________________
                                          Lazar P. Raynal




                                         2
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 132 of 137 PageID #: 144
                                                   EFiled: Sep 15 2020 05:24PM EDT
                                                   Transaction ID 65932373
                                                   Case No. 2020-0780-JTL
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 ARTHUR J. GALLAGHER & CO.,     )
                                )
           Plaintiff,           )
                                )
       v.                       ) C.A. No. 2020-0780-JTL
                                )
 ALLIANT INSURANCE SERVICES, )
 INC., AND STONE POINT CAPITAL, )
 LLC,                           )
                                )
           Defendants.          )

               [PROPOSED] ORDER GRANTING MOTION
          FOR ADMISSION PRO HAC VICE OF LAZAR P. RAYNAL

              The foregoing application of Lazar P. Raynal for admission to

 practice in this action pro hac vice is hereby granted.

              IT IS SO ORDERED, this ___ day of ___________, 2020.

                                            _________________________________
                                                      Vice Chancellor
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 133 of 137 PageID #: 145




               EXHIBIT K
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 134 of 137 PageID #: 146



Click to Print                                               Printed on: 9/17/2020 14:51:33 GMT-0400 (Eastern Daylight Time)
                                                     Case History Search
                                                       Search Created:
                                            9/17/2020 14:51:33 GMT-0400 (Eastern
                                                        Daylight Time)



Court:    DE Court of           Judge:        Laster, J Travis                                   File & ServeXpress         9/14/2020
          Chancery Civil Action                                                                  Live Date:
Division: N/A                   Case          2020-0780-JTL                                      Document(s) Filed:         16
                                Number:
Case      Contract              Case          Arthur J. Gallagher & Co. v. Alliant Insurance     Date Range:                All
Type:                           Name:         Services, Inc. and Stone Point Capital, LLC


                                                                            1-5 of 5 transactions             Page 1 of 1

  Transaction      Date/Time Option     Case Number      Authorizer     #   Document Type      Document Title      Review         Size
                                        Case Name        Organization                                              Status

 65938329        9/16/2020   File And   2020-0780-JTL    Miranda        9   Summons            Summons             Accepted 0.1MB
                 4:02 PM     Serve      Arthur J.        Gilbert,                              Pursuant to 6
                 EDT                    Gallagher &      Morris                                Del. C. Section
                                        Co. v. Alliant   Nichols Arsht                         18-105 directed
                                        Insurance        & Tunnell LLP-                        to Stone Point
                                        Services, Inc.   Wilmington                            Capital, LLC
                                        and Stone                                              (with Proof of
                                        Point Capital,                                         Service)
                                        LLC                                                    • Linked to (3)

 65932373        9/15/2020   File And   2020-0780-JTL    Miranda        7   Motion for Pro     Berdon, Andrew      Accepted 0.1MB
                 5:24 PM     Serve      Arthur J.        Gilbert,           Hac Vice           M: Motion for
                 EDT                    Gallagher &      Morris                                Admission Pro
                                        Co. v. Alliant   Nichols Arsht                         Hac Vice on
                                        Insurance        & Tunnell LLP-                        behalf of
                                        Services, Inc.   Wilmington                            Plainti Arthur J.
                                        and Stone                                              Gallagher & Co.
                                        Point Capital,                                         • Linked to (1)
                                        LLC
                                                                        8   Motion for Pro     Raynal, Lazar P:    Accepted 0.1MB
                                                                            Hac Vice           Motion for
                                                                                               Admission Pro
                                                                                               Hac Vice on
                                                                                               behalf of
                                                                                               Plainti Arthur J.
                                                                                               Gallagher & Co.
                                                                                               • Linked to (1)

                                                                            Certi cation for   Berdon, Andrew      Accepted 0.3MB
                                                                            Pro Hac Vice       M: Certi cation
                                                                                               to Motion for
                                                                                               Admission Pro
                                                                                               Hac Vice on
                                                                                               behalf of
                                                                                               Plainti Arthur J.
                                                                                               Gallagher & Co.

                                                                            Proposed Order - Berdon, Andrew        Accepted 0.1MB
                                                                            Pro Hac Vice     M: [Proposed]
                                                                                             Order to Motion
                                                                                             for Admission
                                                                                             Pro Hac Vice on
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 135 of 137 PageID #: 147


                                                                                            behalf of
                                                                                            Plainti Arthur J.
                                                                                            Gallagher & Co.

                                                                         Certi cation for   Raynal, Lazar P:    Accepted 0.2MB
                                                                         Pro Hac Vice       Certi cation to
                                                                                            Motion for
                                                                                            Admission Pro
                                                                                            Hac Vice on
                                                                                            behalf of
                                                                                            Plainti Arthur J.
                                                                                            Gallagher & Co.

                                                                         Proposed Order - Raynal, Lazar P:      Accepted 0.1MB
                                                                         Pro Hac Vice     [Proposed]
                                                                                          Order to Motion
                                                                                          for Admission
                                                                                          Pro Hac Vice on
                                                                                          behalf of
                                                                                          Plainti Arthur J.
                                                                                          Gallagher & Co.

 65934356   9/15/2020   File And   2020-0780-JTL    J Travis Laster, 6   Letter             Letter to counsel Accepted 0.1MB
            4:02 PM     Serve      Arthur J.        DE Court of                             from Vice
            EDT                    Gallagher &      Chancery Civil                          Chancellor
                                   Co. v. Alliant   Action                                  Laster
                                   Insurance                                                scheduling the
                                   Services, Inc.                                           initial scheduling
                                   and Stone                                                conference for
                                   Point Capital,                                           Friday,
                                   LLC                                                      September 18,
                                                                                            2020, at 11:00
                                                                                            a.m.

 65933739   9/15/2020   File And   2020-0780-JTL    Register in      5   Issuance of        Issuance of       Accepted 0.3MB
            3:15 PM     Serve      Arthur J.        Chancery,            Summons            Summons to
            EDT                    Gallagher &      DE Court of                             Law Firm (1)
                                   Co. v. Alliant   Chancery Civil                          Original and (1)
                                   Insurance        Action                                  copy for 6 Del.
                                   Services, Inc.                                           C. 18- 105 by
                                   and Stone                                                Special
                                   Point Capital,                                           Processor
                                   LLC                                                      Service ; (1)
                                                                                            Original and (1)
                                                                                            Copy 10 Del C.
                                                                                            3104 by
                                                                                            Overnight ; (1)
                                                                                            Original (1) Copy
                                                                                            8 Del. C. 266
                                                                                            Special
                                                                                            Processor
                                                                                            service.
                                                                                            • Linked from
                                                                                            (1)

 65930601   9/14/2020   File       2020-0780-JTL    Miranda        1     Complaint with 1   Veri ed             Accepted 1.2MB
            6:54 PM     Only       Arthur J.        Gilbert,             or 2 defendants    Complaint for
            EDT                    Gallagher &      Morris                                  Tortious
                                   Co. v. Alliant   Nichols Arsht                           Interference
                                   Insurance        & Tunnell LLP-                          with Contract
                                   Services, Inc.   Wilmington                              and Prospective
                                   and Stone                                                Economic
                                                                                            Advantage-
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 136 of 137 PageID #: 148


                        Point Capital,                           Prospective
                        LLC                                      Business
                                                                 Relationships,
                                                                 Aiding and
                                                                 Abetting Breach
                                                                 of Fiduciary
                                                                 Duty, and Civil
                                                                 Conspiracy
                                                                 • Linked from
                                                                 (4)

                                            2   Motion to        Plainti 's          Accepted 0.1MB
                                                Expedite         Motion to
                                                                 Expedite
                                                                 • Linked from
                                                                 (1)

                                            3   Summons          Letter from         Accepted 0.1MB
                                                Instructions     Miranda N.
                                                                 Gilbert to
                                                                 Register in
                                                                 Chancery
                                                                 regarding
                                                                 summons
                                                                 instructions
                                                                 pursuant to 10
                                                                 Del. C. Section
                                                                 3104, 8 Del. C.
                                                                 Section 266 and
                                                                 6 Del. C. Section
                                                                 18-105
                                                                 • Linked from
                                                                 (1)

                                            4   Letter           Letter from        Accepted 0.1MB
                                                                 Ryan D.
                                                                 Stottmann to
                                                                 Chancellor
                                                                 Bouchard
                                                                 requesting
                                                                 assignment of
                                                                 this action at the
                                                                 Court's earlier
                                                                 convenience

                                                Supplemental     Supplemental     Accepted 0.1MB
                                                Information      Information
                                                Sheet            Pursuant to Rule
                                                                 3(a), with
                                                                 Statement of
                                                                 Good Cause

                                                Veri cation to   Veri cation of   Accepted 0.2MB
                                                Complaint        Michael P. Pesch
                                                                 Pursuant to 10
                                                                 Del. C. Section
                                                                 3927

                                                Proposed Order   [Proposed]          Accepted 0.1MB
                                                                 Order
                                                                 Expediting
                                                                 Proceedings
Case 1:20-cv-01248-LPS Document 1-1 Filed 09/17/20 Page 137 of 137 PageID #: 149


                                               1-5 of 5 transactions   Page 1 of 1
